Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 1 of 54




  EXHIBIT S6 TO DECLARATION OF
STEPHEN G. SCHWARZ IN SUPPORT OF
  PLAINTIFFS’ MOTION FOR CLASS
         CERTIFICATION
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 2 of 54



                                         At an IAS Term of the Supreme Court of the State of New
                                         York, held in and for the County of Rensselaer, in the City
                                         of Troy, New York on the 9th day of August 2019

  PRESENT:       HON. PATRICK J. McGRATH
                 Justice of the Supreme Court

  STATE OF NEW YORK
  SUPREME COURT COLINTY OF RENSSELAER


  JAY BURDICK, CONNIE PLOUFFEO EDWARD PLOUFFE,
  FRANK SEYMOUR, SUZANNE SEYMOUR, AND EMILY MARPE,
  as parent and natural guardian of E.B.o an infant, and
  G.Y.o and infant, JACQUELINE MONETTE, WILLIAM SHARPE,
  EDWARD PERROTTI-SOUSIS, MARK DENUE, and
  MEGAN DUNN' individually, and on behalf of all similarly situated,

                                         Plaintiffs,

                                                                        DECISION AND ORDER
                                                                        Index No. 253835
  - against -

  TONOGA' INC. (dlbla TACONIC),

                                        Defendant.


  APPEARANCES:                  FARACI LANGE, LLP
                                WEITZ & LUXENBERG, PC
                                Co-Lead Class Counsel

                                GREENBERG TRAURIG, LLP
                                HOLLINGSWORTH, LLP
                                Attorneys for the Defendant

  McGRATH, PATRICK J., JSC

         This case stems from the contamination of groundwater in the Town of Petersburgh, New
 York with perfluorooctanoic acid (hereinafter "PFOA"). In a decision and order dated July 3, 201fl.
 this Court granted plaintiffs' motion to certiff four (4) classes. Three of those classes allege harms
 related to property damage and nuisance stemming from contamination of class members'property
 and drinking water with PFOA. The fourth class seeks the establishment of a class-wide rnedical
 monitoring progranì to provide medical surveillance to class members exposed to PFOA via the
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 3 of 54



  municipal water supply or contaminated wells within a seven mile radius of defèndant's fäcili ty
  Plaintifß assert causes of action that sound in negligence and strict liability claims relatecl
  propefiy, negligence and strict liability claims related to PFOA ingestion, private nuisance
  trespass.

          Defendant brings what it characterizes as a Frye motion to preclude plaintifl s en
  standard of care expert, Nicholas P. Cheremisinoff, Ph.D., from testi fuitrg. Plaintiff's challenge
  characterization, arguing that the motion should not be considered under a Frye analysis and at
  constitutes subj ect matter for cross- examination or a motion in limine. Defendant has submitted
  Reply.

  The Frye Test

           In determining the admissibility of experl testimony, Ncw York follows the rule of
  United States,293 F 1013 (1923), specifically, "that expert testimony based on scientif,rc principles
  or procedures is admissible but only after a principle or procedure has ' gained general acceptance'
  in its specified field. " See also People v V/esle)¡, 83 NY2d 417, 422 Q99$; People v Wernick, 89
  NY2d 111, 115 (1996). "'[G]eneral acceptance does not necessarily mean thatamajority of the
  scientists involved subscribe to the conclusion. Rather it means that those espousing the theory or
  opinion have followed generally acccptcd scientifìc principles artrJ rnethodology in evaluating
  clinical data to reach their conclusions."' Zito v Zabarsky, 28 AD3d 42,44 (2d Dept. 2006), quotitlg
  Beck v V/arner-Lamberl Co. ,2002NY Slip Op 4043lUJl,*6-7 (Sup. Ct., New York County, 2002).
  "The F-rye'general acceptance' test is intended to protectf] juries from being misled by experl
  opinions that may be couched in formidable scientific terminology but that are based on fancifil
  theories." St)¡les v General Motors Corp., 20 AD3d 338 (lr Dept. 2005) (Catterson. .1., concur)
  [internal quotation marks omitted].

          A Frye inquiry is directed at the basis forthe expert's opinion and does not examine whether
  the expert's conclusion is sound. " Frye is not concerned with the reliability of a certain expert's
  conclusions, but instead with 'whether the expefts' deductions are based on principles thát are
  sufficiently established to have gained general acceptance as reliable."'Nonnon v Cit), of New york.
 32 AD3d 91, 103 (l't Dept. 2006), quotingMarchv Sm:¡th,12 AD3d 307, 30g (l't Dept. 2006). put
 another way, "[t]he court's job is not to decide who is right and who is wrong, but rather to decide
 whether or not there is sufficient scientific support for the expert's theory." Gallegos v Elite Model
 Mgmt. Corp., 195 Misc 2d223,225 (Sup. Ct., New York County,2003). "The appropriate questio¡
 fbr the court at .. . a [Frye] hearing is the somewhat limited question of whether the proff-ereà expert
 opinion properly relates existing data, studies or literature to the plaintiffs situation, or whetirer.
 instead, it is 'connected to existing data only by the ipse dixit of the expert."' Marsh v Sm)¡th, 12
 AD3d 307 ,312 ( 1't Dept.2004) (Saxe, J., concur.) quoting Genere¿lÛlec. Co. v Joiner, 522 tJS 136,
 t46 (tee7).




                                              Page2of    9
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 4 of 54



  Nicholas P. Cheremisino.fi Ph.D.

          Dr. Cheremisinoff was retained by the plaintifß to provide a critical assessment of the ai
  pollution and waste stream pollution management practices of the defendant. He is Principal ofN
  Pollution Enterprises (aka N&P Limited), an environmental consulting firm located in C
  Town, V/est Virginia. He is a member of the Board of Directors of ThermoChem
  International, a developer of steam reforming gasification systems located in Baltimore,
  He is a senior technical advisor on environmental projects to Princeton Energy Reso
  International, in Rockville, Maryland. Princeton Energy Resources, Internationaf (p ERI) is
  environmental consulting firm providing engineering, technical, economic, policy, and
  services to various government agencies, bilateral and multilateral financial institutions, and pri
  sector clients worldwide.

           Dr. Cheremisinoff is a chemical engineer special izing in the safc handling and
  of chemicals and hazardous materials. He has 40 years of industry, business, and applied researc
  experience. He has authored, co-authored or edited more than 100 technical books and several
  hundred state-oÊthe-art review articles and research papers on chemical engineering processes,
  pollution prevention, refinery and petrochemical manufacturing practices, waste and pollution
  management, air pollution control technologies, and worker safety, all embodying best pråctices as
  a theme. He has decades of experience working with industry stakeholders, communities, lending
  institutions, and governmental officials on responsible waste and pollution management, thð
  application of best management practices, and technologies that prevent worker and cornmunity
  exposures from the mishandling oftoxic and dangerous waste and chemical products resulting from
  industrial activities.

        He states that the standard of care assessment is a benchmarking assessment based on
  comparing the practices of the facility in question against standards and norms of practice. Best
  practices are embodied in:


  '      Best industry practices aimed at controlling and eliminating pollution;
  .      Environmental management; and
  .      Environmental due diligence

        He states that the term "standards" means best practices, best management practices or good
 industry practices, all of which he considers synonymous. He states that ii is .,univer-sally
 understood" by industry that the standards contained within the following opinion constitute gooà
 industry practice. He notes that it is possible for a company to strùtly follow its stat[tory
 requirements but still cause harm to others.

         Dr. Cheremisinoff describes his Best Practices methodology as first performing a ftrrensic
 reconstruction of events and activities and then comparing what was done àgainst goãd industry
 practices. He assembles all relevant documents and records according to subject categories
                                                                                               and
 arranges them from earliest to latest. Each document is examined for its relevance to the work


                                            Page 3   of   9
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 5 of 54



  assignments and pollution management practices ofthe defendant. A timeline ofthe events, practi
  employed, and the information obtained from each of the relevant documents i s summarized
  documentcd. No attempts are made to inr.erpret information gathered from documents. No
  facts obtainecl from a document are excluded, incl uding contradictory statements and
  V/here contradictions of fact are identified, effort is made to identify and consider other
  andl or testimony to corroborate and distinguish between more likely than not
                                                                                or most probable
  and suspect information

          In the case of testimonies, all statements made by fact witnesses are considered
                                                                                            to be
  and factual. Testimonies given by designated corporate representatives are considered
                                                                                             to be fo
  statements made on behalf of a defendant and are taken to be factual. Testimonies
                                                                                           given by
  witnesses that are not corporate representatives are considered factual to within
                                                                                    the best recoll
  ofthe person. In situations where testimony is found to contradict documented information
                                                                                                orevents,
  period documents and other evidence such as photographs and engineering
                                                                                drawings are considered
  to be more reliable. Discrepancies between oral testimony and written documents
                                                                                      and other physical
  evidence are identified and highlighted in the analysis. The forensic reconstruction provides
                                                                                                    a
  timeline of activities conceming relevant material handling and air pollution management practices.

         He does not assume that the absence of records establishes that certain actions
                                                                                         or practices
  were not fbllowed. Rather, hc relies on indicators anrJ cross-references to determine
                                                                                     whethér certain
 practices were likely relied on or not. Dr. CheremisinofT states that by
                                                                            examining the records,
 including the contemporaneous statements of relevant stakeholders and párticipants,
                                                                                     it is reasonable
 to conclude what a company knew or should have known and/or understood based on the
 information that was available to it. His analysis is supplemented by considering
                                                                                        authoritative
 references from the regulatory, scientific, and industrial õómmunities.

         His findings include the following:

         a       Material Safety Data sheets (MSDS) produced by Taconic, dating back as far as
                 1989, disclose that PTFE dispersion products used by Taconic werð toxic.
                                                                                                There is
                 sufficient warning to the user that air emissions and wastes containing these products
                 should not be released into the environment where the general public may be
                 exposed. The warnings are sufficient for a sophisticated industrial ur.i
                                                                                          to undersiancl
                that wastes containing these products should not be released to groundwater
                                                                                              soLlrces,
                especially those which may be drinking water sources. In addition, because
                                                                                                of the
                high water solubility of components of these dispersions, including specifìcally
                APFO, a sophisticated industrial user would also understand that air releases
                                                                                                     of
                chemicals used in this product could eventually make their way into surfäce
                                                                                                   and
                groundwater.
                The coating process at Taconic generated airo water, and solid waste emissions.
                Various pollution controls and practices were relied on at different points
                                                                                              in time.
                Taconic knew or shotlld have known at the time it performcd the stack
                                                                                       tests in 1997,
                and certainly knew or should have knownby 2003,that the 1997 stack
                                                                                      testing on the


                                             Page 4   of   9
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 6 of 54



                  Fume Eliminator was unreliable with regard to its pFoA results. 'rhere is
                  evidence that Taconic conducted stack testing ftrr APFO after it learned of new
                  methods capable of deteoting PFOA. Defendant did not simply suspect but it
                  that its initial stack tests were unreliable and insensitive, and that by 2003
                  reliable analytical test methods were available for stack testing; yet it appears to
                  have bothered to measure its air emissions. Further, the defendant could have
                  should have given priority to pollution prevention practices given what it did
                  and was advised about its APFO air emissions by the DEC, but the records
                 defendant produced in this litigation do not even provide a hint that polluti
                 prevention practices were considered.
             a   the facility generated wastewater through the process of cleaning PTFE dispers
                 off of the equipment and from the dip pans. Many products that were
                 required different PTFE dispersions coated on top of each other. Each time there
                 a change for a product run, the old dispersion would need to be cleaned out of the
                 and off of the rollers in preparation for the next production run. These rinse
                 which contained APFO were, at various times, discharged to septic, sent to a
                 field, and sent offsite.1996, an Evaporator unit that was designed to evaporate
                 portion of the water in wastewater was installed in order to reduce the volume o
                 waste the facility had to dispose of atÌer it stopped releasing wastewater into
                 scptic systcm in the ground. While this practice retluced the volume ol aq
                 waste, it generated an air emission source which introduced an additional
                 pollution emissions source. Prior to the time that Taconic installed the evaporator,
                 all of the wastewater was released into the septic system and leach fielcls into the
                 groundwater and outfalls. Even after this evaporator unit was installed, however,
                 groundwater was able to seep into the underground storage tank (UST) holding the
                 wastewater prior to its being pumped in the evaporator, meaning wastewater was also
                 seeping out into the ground. By 2000, the evaporator was no longer being used and
                 wastewater was being stored on site in aboveground storage tanks (ASTs) and then
                 sent offsite for disposal.

  His opinions include the following:

         a       The defendant used poor and ineffective air pollution controls and even no controls
                 at times. Prior to 1999, there were also few to no attempts on the parl of the
                 defendant to improve poor wastewater management practices which its records show
                 persisted for years. He notes that the defendant's own corporate representative has
                 clearly explained the mentality and policy of the company with regard to pollution
                 management and control. According to Mr. Kawczak, "Andy [Russell] the current
                                                                                            [
                 CEO of Taconic and has been since the mid-l990sl was always of the opinion that
                 unless it's a requirement, we're not going to volunteer and do it
                                                                                   [test water off-site]."
         a       Taconic is a sophisticated user ancl processor ofpolyrner products. It knew or should
                 have known from its MSDS for dispersions containing APFO and safè hanciling
                 practices recommended by the Society of Plastics, as well as guidance fi.orn ACGIS


                                              Page 5   of   9
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 7 of 54



                  and the DEC, that APFO contained in the PTFE dispersions it used and the nature
                  this chemical was dangerous and could cause harm from air emissions. Despite
                  knowledge, Taconic relied on outdated air pollution control technology to
                  the air emissions from its ovens.
          a       Even if Taconic did not fully understand how potentially dangerous ApFo was
                  on, it understood or should have understood that its air emissions on the whole
                  dangerous and should be controlled. And certainly by2005 Taconic was aware of
                  Barr Engineering Report, which reported significant amounts of ApFo
                  exhausted from ovens tested during thc PTFE fabric coating process. It
                  unreasonable for the company not to have evaluated whether its air pollution
                  were adequate and to have upgraded them to reduce air emissions even at this
                  stage
          a       Taconic operated its facility for years misrepresenting its air emissions. It was
                  major source according to the NYDEC. It ignored the potential to emit. It shou
                  have been operating under a Title v permit from the mid-1990s onward when
                  permit program began to be implemented.
          a       Taconic's practice prior to 1996 of disposing waste streams containing PTFE
                  APFO in a septic system was unreasonable because it understood its industrial
                  had the potential to contaminate drinking water sources, including the water
                  for its own facility, which it leamed by 200412005 were contarninatecl. There
                  sufficient information to understand that even small releases over time could
                  contamination of drinking water sources which required it to err on the side o
                  conservatism and consider other practices.

          Defendant fails to supply an expeft opinion to contradict that of Dr. Cheremisinofï. Rather,
  in a memorandum of law, defense counsel argues that Dr. Cheremisinoff takes on the role of an
  "advocate" or "storyteller", providing background and narrative that need not be supplied by an
  expert; that he offers his own personal opinions about defendant's conduct, for example, that
  defèndant was "highly irresponsible" and showed "callous indifference toward the satèty of the
  neighboring community";thatDr. Cheremisinoff speculates concerning defendant's state of mind,
  specifically, that defendant only began to assess whether its practices caused harm "afìer it realizecl
  it could get sued"; that he embraces the legal conclusion that defendant's conduct "fell below a
  reasonable standard of care for a sophisticated user and processeor of polymer products"; and that
  some of the expert's conclusions concerning defendant's environmental management practices are
  belied by the facts, specifically, Dr. Cheremisinoffl s opinion that defendant's APFO emissions were
  more likely than not "large and uncontrolled for many years". For all ofthe aforementioned reasons,
  defèndant argues that Dr. Cheremisinofls proffered opinions fail to meet the threshold standards f'or
  admissibility of expert testimony and must be excluded.

         The Court finds that Frye issues with respect to methodology and principles are not
 implicated in the instant motion, as dcfincd by the parties' argumentso because Dr. Cheremisinoff's
 forensic reconstruction does not rely on novel scientific evidence. As noted above, Defèndant does
 not submit any expeft witness affìdavit in supporl of the Frye motion, nor does defense counsel's


                                              Page 6   of   9
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 8 of 54



  memorandum of law even argue that Dr. Cheremisinoff has relied upon novel methodology
  principle here. Rather, defense counsel argues that the proposed opinions exceed the boundaries o
  propcr expert testimony.

            First, the court notes that expert testimony regarding the relevant industry standard o1'
   and how it was violated is necessary in this case. "[I]n cases involving the pollution of
   waters, the plaintiff must demonstrate that the defendant failed to exercise due care in
   the allegedly polluting activity." Ivory v. International Bus. Machines Corp., l l6 A.D.3 d l2l,lz
   (3d Dept. 2014) quoting Fetter v DeCamp , 195 AD2d 771 ,773 (3d Dept. lgg3). Expert tesrimon
   is necessary to prove a deviation from accepted standards of care "unless the matter is one which i
  within the experience and observation ofthe ordinaryjuror.,, Llzons v McCauley,252 AD2d5l6, 51
   (2d Dept. 1998), lv denied 92 NY2d 874; see a/so De Long v County of Erie, 60 Ny2d 296,3
  ( 1e8 3) ("As a general rule the admissibility of expert testimony on a particular point
                                                                                            is addressed
  the discretion ofthe trial court... The guiding principle is that expert opinion is proper when it woul
  help to clarify an issue calling for professional or technical knowledge, possessed by the expert
  beyond the ken ofthe typical juror."); see also People v Cronin, 60 NY2d 430,432 (1983)
  testimony of an expert witness necessarily enters upon the jury's province, since the experl -- and
  the jury -- draws conclusions from the facts, which the jury is then asked to adopt. Such testimony
  however, is admissible where the conclusions to be drawn fiom the facts depend upon profèssi
  or scientific knowledgc or skill not within the range of ordinary training or intelligence. Both
  may of course cross-examine and impeach the opposition's experts, and adduce different opi
  through their own expefts.") (internal ci tations omitted). In this case, defendant,s practices to avoicJ
  and/or ameliorate pollution, as compared to best practices, are both subjects of a highly technical
  nature and are, to a large extent, beyond the ken ofjurors of ordinary training and intelligence

          Defendant cites two federal cases (applying the Daubert standard) wherein the court
  precluded the plaintifß' expert from acting as a "storfeller" or "advocate" where the expeds
  recounted the regulatory history which could have been presented by fact witnesses and/or
  documentary evidence. In this case, Dr. Cheremisinoff provides context necessary to bring his
 relevant expeftise to bear on the facts. Moreover, Dr. Cheremisinoffls opinions as to what defèndant
 knewo what it should have known, and whether it failed to act r.uronably in accordance with best
 practices is necessary to prove a deviation from accepted standards of care. Contrary to clefense
 counsel's asseftions, an expert's opinion as to how defendant violated the standard of care is not a
 legal conclusion, nor does it amount to an opinion that defendant was negligent, the ulti'rate issue
 before the jury. Further, these are not personal opinions, without refe."n.. io or reliance on evidence.
 Rather, Dr. Cheremisinoff cites the record and documentary evidence as the factual support for his
 opinions concerning defendant's knowledge of the risks associated with these chemicáli, the point
 in time defendant became knowledgeable of those risks, and how defendant acted and reacted
                                                                                                    to this
 knowledge.

         However, "therc arc situations ... in which au expert so palpably overtakes the jury's functio'
 to decide matters within its unaided competence." People v Inoa, 25 NY3d 466,472 (2015).ln
                                                                                                    this
 case, Dr' Cheremisinoffprovides the opinion that Taconic only assessed whether its practices
                                                                                                  c.uld

                                               PageT   of   9
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 9 of 54



  cause harm "after it realized it could get sued," but provides no factual support concerning
  motivation. Further, that defendant was "highly irresponsible" and evinced a"callous indiffèrence
  to the safety of the surrounding couìmuìity. This type of opinion evidence as to the nature
  defendant's decision-making process, and whether defendant was motivated by genuine conccrn
  fèar of litigation, are well within the province of the jury. Dr. Cheremisinoffcan certainly provi
  the underlying facts that may ultimately support counsel's arguments in this respect, but is
  allowed to testify as to personal opinion of defendant as a bad or malicious actor and stick
  opinions concerning the relevant standard of care and how defendant deviated therefiom.

          Finally, defendant argues that Dr. Cheremisinoffs opinion concerning                clefèndant'
  environmental management practices are devoid of factual and scientifìc support. Again.
  defendant has not provided any expert testimony in support of this motion, and therefore, the
  of scientific support is only a matter of defense counsel's personal opinion. As to factual
  Dr. Cheremisinoff states that defendant failed to test its emissions to determine the efficiency of th
  technologies it did employ." Defèndant states that efficiency tests were conducted on its
  eliminator in1997 and20l6. However, Dr. Cheremisinoff argues that these tests were
   afactdefendant knew at the time the tests occurred. He notes that while those emissions came
  non-detect for PFOA, "non-detect" does not mean there was zero PFOA in the stack emissions; onl
  that the anal¡ical measurement method used was insensitive. He states that at the time the tests o
  the Fume Eliminator were conducted in 1997, standard, federally-approvecl analytical methods
  PFOA were not available. He notes that Taconic's engineering manager, Malcolm Green, reported
  internally in April 1997 "thatthere is no accepted method to test fbr ammonium perfluorooctanate."
  Adirondack Environmental Services Inc., the company Taconic retained to perform the stack testi
  also reported in April 1997 that "there is no acceptable stack test method for the
  ammonium perfluorooctanoate." Dr. Cheremisinoff notes that Mr. Green testified that he clid
  know whether Adirondack's testing methods were capable ofdetecting APFO, stating that the resul
  "would indicate that the testing did not detect any or couldn't - that's the level - the lowest level it
  would detect it." Dr. Cheremisinoff notes that the record reveals that Taconic did not test its stacks
  again for APFO until 201 6, after it had ceased using PTFE dispersions that contained APFO. 'Ihe
  Court finds that Dr. CheremisinofPs opinion has a foundation in the record, and any disagreement
  on this point goes to weight, not admissibility.

         Defendantalso seeks to preclude Dr. Cheremisinoffls opinionthat defendant's practice, prior
 to 1996, of disposing liquid waste streams containing PTFE and APFO in a septic system was
 unreasonable because Taconic understood that industrial waste had the potential to contaminate
 drinking water. Defendant notes that from 1989 through2003, it had a New York State pollutant
 Discharge Elimination Permit (SPDES Permit) which allowed it to discharge industrial wastewater
 onsite. Dr. CheremisinofTs responds that when Taconic applied for that permit, it characterized the
 wastewateras anon-hazardous industrial waste despite having reasonable knowledge ofthe chemical
 nature of its waste streams. He opines that dcfcndant's MSDS established that APFO ancl other
 ingredients wcrc potcntially harmful to humans because the MSDS reported that safe handling
 requirements included the use of neoprene gloves, chemical protective clothing, chemical resistant
 boots and respirators. The MSDS repofts for APFO, "... Ingestion causes weight loss,


                                               Page 8   of   9
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 10 of 54



  gastrointestinal irritation and enlarged liver. Repeated exposures produced liver, kidney,
  and testes changes, anemia and cyanosis. Tests in male rats demonstrated weak tumorigenic acti
  based on an increased incidence of benign testicular, pancreatic, and livel tumors
  suggests that skin permeation can occur in amounts capable of producing the effècts of
  toxicity. . . . Ingestion may cause gastrointestinal tract irritation; abnormal liver function . . .
  abnormal blood forrning system function with anemia. Individuals with preexisting diseases of
  liver or bone marrow may have increased susceptibility to the toxicity of excessive exposures. Thi
  oompouncl is absorbed by the body and may be detected in the blood stream following ingestion
  inhalation or skin contact. Animal and human experience indicate that this compound has a
  half-life in the blood, and may be detected years after exposure." He notes that the public I
  available to defendant reported that when processing aids of the C8 family like APFO are re
  into the environment, they do not break down and are extremely stable. He opines that
  widespread contamination defendant created with its actions were foreseeable, preventable
  therefore, unreasonable. Dr. Cheremisinoffl s opinion are record- based; any disagreement
  the reasonableness ofdefendant's actions and/or opinions in this regard are for thejury to

         In accordance with the foregoing, it is hereby

         ORDERED that the defendant's motion to preclude the testimony               of   Nicholas   P
   Cheremisinoff, Ph.D., to thc cxtcnt modificd herein, is DENIED.

           This shall constitute the Decision and Order of the Court. This original Decision and
  is returned to Weitz & Luxenberg, PC, co-lead class counsel. All other supporting papers are
  delivered by the Court to the Rensselaer County Clerk for filing. The signing and delivery of this
  Decision and Order does not constitute entry or filing under CPLR 2220. Plaintifß are not relieved
  from the applicable provisions of that rule respecting filing, entry and notice of entry.
  Dated: November 15, 2019
         Troy, New York


                                                           of   S



  Papers Considered:
  1.     Notice of Motion; Affidavit of Thomas R. Smith, with Exhibits attached; Taconic's
         Memorandum of Law in Support of Motion to Exclude Expert Testimony of Dr. Nicholas
         Cheremisinoff.
  2.     Affidavit, Nicholas P. Cheremisinoff, Ph.D., with Exhibits attached; Plaintifß'Omnibus
         Memorandum of Law in Opposition to Defendant's Motion to Exclude Plaintiffs' Experts.
  3.     Taconic's Omnibus Reply in Support of Its Motions to Exclude Testimony of Plaintifß'
         Experts; Affrdavit, Jessica Kaplan, Esq., in Support of Taconic's Reply in Support of Its
         Motions to Exclude Testimony of Plaintifß' Experts.



                                             Page 9   of   9
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 11 of 54



                                         At an IAS Term of the Supreme Courl of the State of Ner¡
                                         York, held in and for the County of Rensselaer. in the City   o1

                                         Troy, Ncw York on thc 9th day of August 2019

   PRESENT: HON. PATRICK           J. MoGRATH
                 Justice of the Supreme Court

   ST'ATtr OF NEW YORK
   SUPREME COURT COLINTY OF RENSSELAER


   JAY BURDICK, CONNIE PLOUFFE, ED\ryARD PLOUFFE,
   FRANK SBYMOUR, SUZANNE SEYMOURO AND EMILY MARPB,
   as parent and natural guardian of E.8., an infant, and
   G.Y.o and infanto.IACQUELINE MONETTE, WILLIAM SHARPR,
   EDWARD PERROTTI-SOUSIS, MARK DENUE, and
   MEGAN DUNN, individually, and on behalf of all similarly situatedo

                                         Plaintiffs,

                                                                        DECISION AND ORDER
                                                                        Index No. 253835
   - against -

  TONOGA, INC. (dlbla TACONIC),

                                         Defendant.



  APPEARANCES:                   FARACI LANGE, LLP
                                 WETTZ & LUXENBERG, PC
                                 Co-Lead Class Counsel

                                 GREENBERG TRAURIG, LLP
                                 HOLLINGSWORTH, LLP
                                 Attorneys for the Defendant


  McGRATH, PATRICK J., J.S.C

          This case stems from the contamination of groundwater in the Town of Petersburgh. Nerv
  York with perfluorooctanoic acid (hereinafter "PFOA"). In a decision and order dated July 3, 2018,
  this Court granted plaintiffs'motion to certify four (4) classes. Three of those classes allege harms
  related to property damage and nuisance stemming from contamination of class members'property
  and drinking water with PFOA. The fourth class seeks the establishment of a class-wide medical
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 12 of 54



   monitoring program to provide medical surveillance to class members exposed to PFOA via
   municipal water supply or contaminated wells within a seven mile radius of defendant's fàcility
   Plaintiffs asseft causes of action that sound in negligence and strict liability clairns related
   property, negligence and strict liability claims related to PFOA ingestion, private nuisance
   trespass.

            Defendant brings what it characterizes as a Frye motion to preclude the testimony             o
   plaintiffs' medical monitoring expefts. Plaintifß challenge this characterization, arguing that
   motion should not be considered under a Frye analysis and at mosto constitutes subject matter
   cross- examination or a motion in limine. Defendant has submitted a Reply.

   The   Frye Test

           In determining the admissibility of expert testimony, New York follows the rule of
  United States,293 F l0l3 (1923), specifically, "that expert testimony based on scientific principle
  or procedures is admissible but only after a principle or procedure has 'gained general
  in its specified field." See also Peoole v Wesley, 83 NY2d 417, 422 (1994); People v Wernick, 8
  NY2d 111, 115 (1996). "'[G]eneral acceptance does not necessarily mean that a majority of
  scientists involved subscribe to the conclusion. Rather it means that those espousing the theory
  opinion have followed generally accepted scientific principles and methodology in
  clinical data to reach their conclusions."' Zito v Zabarsky. 28 AD3d at 44, quoting
  Warner-Lambert Co.,2002 NY Slip Op 404311U1,*6-7 (Sup. Ct., New York County, 2002)
  Frye'general acceptance'test is intended to protect[] juries from being misled by expert opinions
  may be couched in formidable scientific terrninology but that are based on fanciful theories." S
  v General Motors Corp.,20 AD3d 338 (l't Dept. 2005) (Catterson, J., concur) finternal qlrotat
  marks omittedl.

           A Frye inquiry is directed at the basis for the expeft's opinion and does not examine wheth
   the expert's conclusion is sound. " Frye is not concerned with the reliability of a certain expert'
   conclusions, but instead with 'whether the experts' deductions are based on principles that
   sufficiently established to have gained general acceptance as reliable."'
   32 AD3d at 103, quotingMarshv Smyth, 12 AD3d 307, 308 120041. Put another way, "[t]he
  job is not to decide who is right and who is wrong, but rather to decide whether or not there i
   sufficient scientific support for the expert's theory." Gallegos v Elite Model Mgmt. Corp., 195
  2d223,225[2003]). "The appropriate question for the court at ... a [Frye] hearing is the
   limited question of whether the proffered expert opinion properly relates existing data, studies
  literature to the plaintiffs situation, or whether, instead, it is 'connected to existing data only by the
  ipse dixit of the expeft."' Marsh v Smyth, 12 AD3d 307,312 ['t Dept. 2004) (Saxe, J.. concur.)
  quoting General Elec. Co. v Joiner,522US 136,146 (1997).

  Drs. Alqn Ducatman, Donald Sloane Shepard and Donald R. Brandt

           Dr. Donald Sloane     Shepard performs subsidiary medical monitoring program-related


                                                Page 2   of   8
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 13 of 54



   accounting and economic analysis.

          Dr. Donald R. Brandt is the President of CTI Administrators, Inc., the company that
   have designated to administer the medical monitoring program and evaluate its cost.

            Dr. Alan Ducataman provides the medical basis for the design and elements of the plaintifli
   proposed medical monitoring program. He is board certified in Internal Medicine and
   Medicine. He is Professor Emeritus at the V/est Virginia University, where he practiced medi
   for 26 years. From 2012to June 2018, he was a Professor of Public Health at West Virgini
   University School of Public Health and Professor of Medicine at West Virginia University Schoo
   of Medicine. He was the Director of the Environmental Medical Service at Massachusetts I
   of Technology fiom 1986-1992. He has participated on and chaired an external scientific
   corrurtittee to the Agency for Toxic Substances ancl Disease Registry (ATSDR) and the Nati
   Center for Environmental Health (NEHC) of the US Centers for Disease Control and
   (CDC). He has written extensively about the relationship of environmental chemicals to hum
   disease, including, but not limited to PF'AS such as PFOA. Dr. Ducataman advised the leaders of
   C8 Health Project and has published approximately 30 peer-reviewed articles relating to PFAS
   mostly based upon analysis ofthe C8 Health Project data and the nationally representative
   data. He has have created or participated directly in a number of medical monitoring projects i
   addition to the C8 Health Project mentioned above.

           Dr. Ducataman states that the ATSDR is a lead agency in the CDC tasked with
  health surveillance assessments to evaluate exposure to hazardous agents in the environment
  identify trends in adverse health outcomes resulting from chemical exposures. The ATSDR provide
  criteria for considering the establishment of medical monitoring programs in its Final Criteria
  Determining the Appropriateness of a Medical Monitoring Program under the Comprehensi
  Environmental Response, Compensation, and Liability Act (CERCLA), published in the F
  Register. He states that this methodology is generally accepted in the medical monitoring field
  determining if medical monitoring is warranted in a particular community.

          Dr.   Ducataman      has used the ATSDR's Federal Register routinely in
  consideration/evaluation of requests for medical monitoring. The ATSDR states that "[m.ledical
  monitoring should be directed toward a target community identifìed as being at significant increased
  risk for disease on the basis of its exposure. Significant increased risk will vary ftrr particular sites
  depending upon such factors as the underlying risk of the selected outcome, the risk attributable to
  the exposure, and the presence of sensitive subpopulations." The ATSDR outcome criteria
  considering medical monitoring states that I ) there should be documented human health research that
  demonstrates a scientific basis for a reasonable association between an exposure to a hazardous
  substance and a specific adverse health effect (such as an illness or change in a biological rnarker
  or effect); 2) the monitoring should be directed at detecting adverse health effects that are consistent
  with the existing body of knowledge and amenable to prevention or intervention measures and 3)
  the adverse health effects (disease process, illness, or biomarkers of effect) should be such that early
  detection and treatment or intervention interrupts the progress to symptomatic disease, improves the


                                                Page 3   of I
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 14 of 54



   quality of life of the individual, or is amenable to primary prevention."

          Dr. Ducataman opines that the instant plaintiffs are at a significantly increased risk
   diseases based on their exposure to PFOA from the Taconic facility. He notes theat peer-
   literature has established an association between PFOA exposure in the community and
   increased risk of health efïects as compared to the general population. He references the studies
   opinions ofIèred by Dr. Savitz, noting that the health concerns linked with PFOA exposure constitu
   serious health risks that are amenable to early detection and intervention. Dr. D
   recommends a program that is not duplicative of care that can be anticipated as already reliab
   provided to proposed program participants.

            He opines that ATSDR's exposure criteria for considering Medical Monitoring have been
   in this case. There is proven environmental exposure that meets a level reported in the peer-revi
   literature to result in some adverse health effect. Further, that ATSDR's outcome criteria
   considering medical monitoring have been met as well, as the peer-reviewed medical li
   demonstrates PFOA exposure is associated with excess risks of adverse health effects as
   to the background population. He states that the pu{pose of the program he proposed is to detect
   diseases above as early as possible in order to minimize disease morbidity and mortality and im
   health outcomes for class members. The program is designed to provide class members with
   diagnostic monitoring - through annual survey questionnaires, meaningful clinical evaluation an
   testing, and education- that results in improved quality of lifè due to earlier detection
   identification of the diseases f-or which class members are at a known higher risk due to their PFO
   exposure.

         Based on his clinical experience and significant experience in the evaluation and
  monitoring of humans exposed to PFOA, he has considered what clinical testing would best provi
  adequate medical monitoring and early disease detection for this exposed population, which
  described in detail in his affidavit with respect to each health condition.

          Defendant moves to preclude Dr. Ducataman's testimony in its entirety. Defendant relies <t
  the affidavit of Stephen Washburn, principal of Ramboll Environ and a member of the Ramboll
  Group Executive Board. He has 30 years of experience in science and engineering, with emphasi
  on chemical fate and transport, exposure assessment and risk assessment. With respect to Dr.
  Ducataman, he states that the source of 1.86 ug/L as the 2013-2014 geometric mean "is not clear."

          Defendant also relies on two affidavits provided by Jessica Herzstein, MD, MPH, a physician
  with more than25 years of training and experience in the fìelds of environmental and occupational
  medicine. In 2rJl2, she was appointed by the Secretary of HHS to the United States Preventive
  Services Task Force (USPSTF), an internationally recognized panel of experts in primary care and
  preventative medicine, which makes evidence based recommendations to guide the delivery o
  preventive services.

          She argues that the epidemiologic studies of populations exposed to   PFOA have not shown


                                              Page 4   of   8
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 15 of 54



  that PFOA causes any specific disease. She compares mean exposures as measured by blood levels
  in other communities in which PFOA has been detected in the drinking water to that of the affected
  community here to support her opinion that the exposure here does not warrant monitoring. She
  states that Dr. Ducataman's proposed program will lead to unncessary tests, most of which will resuh
  in negative and false positive results. She argues that the testing he proposes is "highly unlikely" to
  discover the disease at the asymptomatic stage. Therefore , clinical outcome will not be improved
  as a result of screening. She also notes the harms of screening, which include "false alarrns,
  indeterminate findings, worry for patients, and overdiagnosis and overtreatment." Additionally, thal
  Dr. Ducataman's proposed program confuses diagnostic tests with screening tests. She reviews the
  six diseases and two biomarkers identified by Dr. Savitz and states her basis as to why medical
  monitoring of each would be ineffective and in some cases harmful. She notes that the proposed
  program includes a financial incentive to participate, which is "contrary to their best interest in that
  their judgment about what is acceptable risk versus benefit could be altered by a monetary reward
  for doing screening." She also states that the extent of administrative oversight of the proposed
  program is "vastly in excess ofwhat is needed for a medical monitoring program in a population this
   size.o'

          Dr. Ducataman responds that he now knows the geometric mean background level fbr
  2015-2016 based on the US NHANES dataset is 1.56 ¡rgll-. This data was published in January 2019
  and reflects the geometric mean background level at the time the Petersburgh PFOA blood testing
  was conducted. Therefore, the threshold level for eligibility here (1.86 ¡rg/L) is a conservative
  number.

           He states that Dr. Herzstein's opinion regarding whether PFOA exposure causes disease in
   humans is not generally accepted in the scientific community and is contradicted by a significant
   body of epidemiological literature. Moreover, causation is not required under the generally accepted
   ATSDR criteria. He states that Dr. Herzstein ignores that fact that approximately 508 of 1.500 or scr
  residents (33%) were tested, and the NYSDOH did not have geographically-targeted screening
  criteria, but generously tested those who wanted to be tested. He states that it is not scientifically
   sound that Dr. Herzstein then uses this "all comers" number to determine the mean serum in a
   specific contaminated community because it does not represent the population that would be eligible
  for screening here. He acknowledges Dr. Herzstein's concerns regarding overtesting as a valid
  consideration for the general population, but argues that the target population here has PFOA in their
  blood and is already aware it is at increased risk of disease as a result. He states that the context
  within which the screening occurs must be taken into account, and Dr. Herzstein fails to do so. I-le
  notes that improved clinical outcomes is not the only goal of ATSDR, which states "the adverse
  health effects (disease process, illness, or biomarkers of effect) should be such that early detection
  and treatment or intervention interrupts the process to symptomatic disease. improves the quality of
  life ofthe individual, or is amendable to primary prevention." He states that early detection ofthese
  diseases, which leads to intervention and/or treatment, including lifbstyle interventions that
  beneficially avoid treatment, is reasonably likely to improve the quality of lifè of a participant. He
  states that the issue of screening versus diagnostic monitoring is "simply semantics and is
  irrelevant." The program is clearly stated to have both intake and follow-up characteristics. f{e


                                               Page   .5   of I
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 16 of 54



   addresses and contests Dr. Flerzstein's opinions as to each health conditions, and how early detectior
   and treatment have the potential to improve a the participants' quality of life. tsoth Dr. Shepard anc
   Dr. Ducataman support a financial incentive to participate.

          Dr. Ducataman notes that Dr. Herzstein does not cite any authority to support her propositior
   concerning the financial incentive or explain how an incentive payment would affect a person's
  judgment about risk versus benefit. He notes that Dr. Herzstein does not cite mainstream literature
   which acknowledges the possibility of undue influence in enrollment in the context of research, yer
   emphasizes the cost ofparticipation to participants and the desirability of payments. In this case, the
  purpose is not research, the costs of exposure to participants have already been substantial, anc
  participation is the most empowering means to address and reduce the health aspects ofthe costs anc
  harns post hoc. He states that incentives are a reasonable and small way to account for efl-ort and
  time from participants, among so many accounted and unaccounted costs of exposure. He notes thal
  monetary incentives were used in the C8 Health Project, and it is probable that compensation along
  with public concern contributed to participation. Finally, he states that incentive payments are as or
  more appropriate here, in a biomonitoring program without research intent, and there is no evidence
  that they would affect participant's ability to analyze risks and benefits.

           Defènse counsel argues that even if the plaintiffs experts are permitted to testify about their
  MMP, they still should not be permitted to include ceftain costs and elements that are not generally
  accepted components of such monitoring, such as costs to facilitate/conduct research and the
  designation of a retained testif ing expeft as the benefîciary of a 30 year stream of work that could
  cost in excess of $36 million dollars. Counsel argues that plaintiffs have designated their retained
  expert, Dr. Brandt, and his company to play a principal role'oin return for substantial compensation
  in violation of fundamental principles that are generally accepted in the community ofpersons who
  regularly engage in decisions as to whether and how to medically monitor an exposed population."
  Defendant does not present any expeft testimony as to the specific fundamental principles
  referenced herein, or how they have been violated.

          Dr. Ducataman responds that a Third Party Administrator (TPA) would be beneficial fbr
  implementation and administration of the medical monitoring program because it ensures payment
  of costs that are incurred on behalf of an exposure population. The TPA can also provide cluality
  assurance and also review program fidelity in key areas. Services provided by a TPA may include
  ensuring the following:

  a.      That program participants are truly qualified to participate, and that the program has
          collected and secured the eligibility documents in a responsive and consistent manner;
  b.      That payments to consultants are consistent with expectations;
  c.      That clinical testing and associated costs are consistent with expectations; and
  d.      That quality assurance data (e.g., the technique used by the selected laboratory to measure
          PFOA) are archived and accessible to program personnel, and that technological changes,
          which are inevitable over time, are recorded



                                               Page 6   of   8
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 17 of 54



           Further, Dr. Ducataman states that the expert panel, consisting of an Epidemiologist and a
   Clinician, who represents local community interests is consistent with Phase II of the ATSDR
   guidance concerning medical monitoring concerning community feedback concerning efficacy and
   benefit of the program.

           The Court does not find that defendant has made a motion requiring a Frye analysis with
   respect to Drs. Ducataman, Sloane Shepard or Brandt. Defendant appears to argue that they may
   have a conflict of interest based on potential financial gain, but nothing in the defendant's motion
   asserts that either expert has rendered an opinion based on principles that are not suffìciently
   established to have gained general acceptance in their respective fields. Nor is there even a
   f'oundational question here. The true issue here is the parameters ofthe medical monitoring program,
   which have been developed. and proposed by Dr. Ducataman, and its administration,

           The Court finds that Frye issues are not directly implicated in the instant motion, as defined
   by the parties' arguments, because Dr. Ducataman is not utilizing novel methodology or principle
   here. To the contrary, defendant's experts acknowledge that the methodology adopted by ATSDR
   is generally accepted in the field for determining if medical monitoring is warranted in a particular
   community. Rather, the inquiry here is foundational and the central issue is whether a legally
   sufficient foundation exists for admissibility of Dr. Ducataman's testimony. This in turn, depends
   upon whether the procedures Dr. Ducataman employed were appropriately applied to generate his
   opinions and conclusions.

            The foundation for Dr. Ducataman proposed medical monitoring program relies heavily on
   the research and conclusions ofthe C8 study as well as his own research, which demonstrate a "more
   probable than not" casual relationship between PFOA exposure at or near background and six health
   conditions and two elevated biomarkers. He proposes a medical monitoring program founded on the
   well established dictates of ATSDR. The Court has reviewed both sets of affidavits here in detail to
   highlight the numerous factual disagreements between the parties' experts regarding the specifìc
   parameters ofthe proposed program. However, Dr. Ducataman's opinions are foundationally sound
   because, as noted above, his conclusions are grounded in evidence. Factual disagreements go to the
   weight to be accorded to the testimony, not admissibility. As previously noted, the court should not
   render an assessment as to the ultimate merit of the opinion testimony of the plaintiffs'experts. See
   People v Wesley , supra at 425. The weight of this evidence can be debated by the parties' experts
   at trial, but the court will not exclude the proposed testimony under Frye ot based on a lack of
   foundation

          In accordance with the foregoing, it is hereby

         ORDERED that the defendant's motion to preclude the.testimony of Drs. Alan Ducatman,
   Donald Sloane Shepard and Donald R. Brandt is DENIED.

            This shall constitute the Decision and Order of the Court. This original Decision and Order
   is returned to Weitz & Luxenberg, PC, co-lead class counsel. All other supporting papers are being


                                               Page 7   of   8
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 18 of 54



   delivered by the Court to the Rensselaer County Clerk for filing. The signing and delivery of this
   Decision and Order does not constitute entry or filing under CPLR 2220. Plaintiffs are not relieved
   from the applicable provisions of that rule respecting filing, entry and notice of entry.

   Dated: November 15, 2019
          Troy, New York


                                                    TRI             GRA
                                                 ustice         S         Court




   Papers Considered:
   1.     Notice of Motion; Affidavit of Thomas R. Smith, with Exhibits attached; Affidavit, Jessica
          Herzstein, MD, dated March 28,2018; Affidavit, Jessica Herzstein, MD, dated February 28,
          2019; Affidavit, Stephen V/ashburn; Taconic's Memorandum of Law in Support of Motion
          to Exclude Expert Testimony of Drs. Alan Ducatman, Donald Sloane Shepard and Donald
          R. Brandt.

   2.     Affrdavit, AlanDucatman, MD; Plaintifß' Omnibus Memorandum oflawin Oppositionto
          Defendant's Motion to Exclude Plaintiffs' Experts.
   3.     Taconic's Omnibus Reply in Support of Its Motions to Exclude Testimony of Plaintiff's'
          Experts; Affidavit, Jessica Kaplan, Esq., in Support of Taconic's Reply in Support of Its
          Motions to Exclude Testimony of Plaintiffs' Experts.




                                              Page 8   of   8
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 19 of 54



                                          At an IAS Term of the Supreme Court of the State of N
                                          York, held in and for the County of Rensselaer, in the City o
                                          Troy, New York on the 9th day of August 2019

   PRESENT        HON. PATRICK J. McGRATH
                  Justice of the Supreme Court

   STATE OF NEW YORK
   SUPREME COURT COUNTY OF RENSSELAER


  JAY BURDICK, CONNIE PLOUFFE, ED\ryARD PLOUFFE,
  FRANK SEYMOUR, SUZANNE SEYMOUR, AND EMILY MARPE,
  as parent and natural guardian of 8.8., an infant, and
  G.Y., and infant, JACQUELINE MONETTE, \ryILLIAM SHARPE,
  EDWARD PERROTTI-SOUSIS, MARK DENUE, and
  MEGAN DUNN, individually, and on behalf of all similarly situated,

                                         Plaintiffs,

                                                                        DECISION AND ORDER
                                                                        Index No. 253835
  - against

  TONOGA' INC. (dlbla TACONIC),

                                         Defendant


  APPEARANCES                    FARACI LANGE, LLP
                                 WEITZ & LUXENBERG, PC
                                 Co-Lead Class Counsel

                                 GREENBERG TRAURIG, LLP
                                 HOLLINGSWORTH, LLP
                                 Attorneys for the Defendant

  MoGRATH, PATRICK J., J.S.C

           This case stems from the contamination of groundwater in the Town of Petersburgh, New
  York with perfluorooctanoic acid (hereinafter "PFOA"). In a decision and order dated July 3,Z0lB.
  this Court granted plaintiffs'motion to certify four (4) classes. Three of those classes allege harms
  related to property damage and nuisance stemming from contamination of class members'property
  and drinking water with PFOA. The fourth class seeks the establishment of a class-wide medical
  monitoring program to provide medical surveillance to class members exposed to pFOA via the
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 20 of 54



   municipal water supply or contaminated wells within a seven mile radius of defendant's fàcility
   Plaintifß assert causes of action that sound in negligence and strict liability claims related tc
   propefty, negligence and strict liability claims related to PFOA ingestion, private nuisance anc
   trespass.

         Defendant brings what it characterizes as a Frye motion to preclude Hyeong Moo Shin, Ph.D
  and Donald I. Siegel, Ph.D. from providing testimony concerning the fate and transport of PFOA ir
  the environment. Plaintiffs challenge this characterization, arguing that the motion should not be
  considered under a Frye analysis and at most, constitutes subject matter for cross- examination ol
  a motion in limine. Defendant has submitted a Reply.

   The Frye Test

           In determining the admissibility of expert testimony, Ncw York follows the rule of Frye r,
  United States ,293 F 1013 (1923), specif,rcally, "that expert testimony based on scientific principles
  or procedures is admissible but only after aprinciple or procedure has 'gained general acceptance
  in its specified field." See also People v Wesley, 83 NY2d 417 , 422 (1999; People v Wernick, 89
  NY2d 111, ll5 (1996). "'[G]eneral acceptance does not necessarily mean thata majority of the
  scientists involved subscribe to the conclusion. Rather it means that those espousing the theory or
  opinion have followed generally accepted scientific principles and methodology in evaluating
  clinical data to reach their conclusions."' Zito v Zabarsky, 28 AD3d 42,44 (2d Dept. 2006), quotin¡¿
  Beck v Warner-Lambert Co. ,2002NY Slip Op 4043IlIJl,*6-7 (Sup. Ct., New York County, 2002),
  "The Frye'general acceptance' test is intended to protect[] juries from being rnisled by expert
  opinions that may be couched in formidable scientific terrninology but that are based on fànciful
  theories." St)rles v General Motors Corp., 20 AD3d 338 (1u Dept. 2005) (Catterson, J., concur)
  finternal quotation marks omitted].

           A Frye inquiry is directed at the basis for the expert's opinion and does not examine whether
  tlre expert's conclusion is sound. "Frye is not concerned with the reliability of a certain expert's
  conclusions, but instead with 'whether the expefts' deductions are based on principles that are
  sufficiently established to have gained general acceptance as reliable."'Nonnon v Citv ofNew York,
  32 AD3d 91, 103 (1'1Dept. 2006), quotingMarshv Sm!ûh. 12 AD3d 307, 308 (l't Dept. 2006). Put
  another way, "[t]he court's job is not to decide who is right and who is wrong, but rather to decide
  whether or not there is sufficient scientific support for the expert's theory." Ca[çæS_:¿ ¡!l& faAdel
  Mgmt. Cotp., 195 Misc 2d223,225 (Sup. Ct., New York County,2003). "The appropriate question
  fbr the couft at . .. afFrye] hearing is the somewhat limited question of whether the proffèred expert
  opinion properly relates existing data, studies or literature to the plaintiffs situation, or whether,
  instead, it is 'connected to existing data only by the ipse dixit of the expert."' Marsh v Sm)'th, 12
  AD3d 307,3120't Dept. 2004) (Saxe, J., concur.) quotingGeneralBlec.Co.v Joiner,522lJS 136,
  146 (ree7).




                                             Page2of     14
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 21 of 54



   Hyeong Moo Shin, Ph.D.

           Dr. Shin is an assistant professor in the Department of Earth and Environmental Sciences
   the University of Texas at Arlington. He was involved in the analysis of data obtained from the
   Health Project which involved the simulation of the fate and transport of C8, the trade name t-or
   chemical ammonium perfluorooctanoate (APFO) which when released into the environment
   converted to PFOA and was found to have contaminated the drinking water in communities
   the Ohio River in the states of Ohio and West Virginia. Dr. Shin has published papers in
   peer-reviewed scientific literature as a result of this research, including four papers in which he
   the lead author. He has been a lead author or a co-author of 14 papers published in the scientifi
   peer-reviewed literature related to PFOA exposure and epidemiologic studies.

         He has reviewed the deposition transcripts and documentary discovery thus far in this case
  He placed particular importance on Dispersion processor Matcrial Balance Project Report
  by Barr Engineering Company in 2005. This study was undertaken as part of a commitment
   by the Fluoropolymer Manufacturers Group of the Society of the plastics Industry, Inc. (SPI)
   understand whether and how APFO in aqueous PTFE dispersions could be a significant expos
   pathway for PFOA to the general population. A number of dispersion processors that
  manufacturing operations similar to Taconic participated in this study to determine the
  of APFO in these dispersions that was destroyed, released into the air, released into wastewater.
  contained in solid waste or remained in the final products. In performing this study, Ba"r analyzed
  various PTFE dispersions utilized by these processors at the time and determined the average amount
  ofAPFO contained in these dispersions tobe0.28o/o. Ban also studied and quantified the percentage
  of APFO from the dispersions that was released into the air based upon the type of ovens that were
  utilized by the processor, either radiant heating or rec irculating ovens. Dr. Shin notes that Timothv
  Kosto, Taconic's Director of Technology and Manufacturing, testifìed that he utilized this report to
  provide him the information he needed to estimate Taconic's emissions because Taconic did not have
  testing data flom its facility.

           Dr. Shin states that his research on the C8 Health Pr<lject focused on modeling the
   environmental fate and transport of PFOA and on developing exposure models to predict histõrical
   exposures of these individuals to PFOA. In that study, PFOA was found in the water supplies of
   approximately 70,000 people who lived along the Ohio River in Ohio and West Virginia. Thé source
  ofthis PFOA was determined to be DuPont's Washington Vy'orks facility. The principal route of the
  contamination to the groundwater was from air deposition to the soil, where the chemical dissociated
  and was dissolved into rain water and carried through the vadose zone (i.e., the zone between the
  ground surface and down to the water table) into the groundwater contaminating the well fìelds of
  these communities. For some ofthese communities, discharge ofliquid waste containing APFO intcl
  the Ohio River was also determined to be a route of the contamination. PFOA was detected in soil
  and private well water located more than 5 miles from the Washington Works plant in the prevailing
  wind direction for the area. The major route of PFOA exposure found through the C8 Heaith projeci
  research was ingestion of drinking water contaminated with the substance, although breathing of
  particulate matter and ingestion of fruits and vegetables onto which PFOA was deposited were ãlso


                                             Page 3   of   14
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 22 of 54



   fbund to be likely routes of exposure.

           In this case, the methodologies Dr. Shin utilizedto analyze and assess the fate and transpor
  of APFO/PFOA involve reviewing published literature regarding the behavior of chemica
  substances released into the environment, reviewing the testing of environmental media for sucl
  substances, and analyzing patterns of contamination utilizing various modeling or statistica
  techniques. He notes that plotting contaminant levels vs. distance from the source, as well as testinç
  such plots using regression analysis, are standard methodologies in analyzing the transport of ail
  emissions and investigating the likely source of such emissions. He states that prediction ol
  wind-driven transport of air emissions based upon both prevailing wind directions and topography
  is also a generally accepted method of analyzing and modeling the transport of contaminants fì.om
  air emissions.

          Dr. Shin's opinions in this case can summarized as follows

         The source of the PFOA found in the 215 private wells and the municipal wells located
  within an approximate 7-mile radius of the Taconic facility originated from air releases of ApFO
  from the Taconic facility.

          From approximately 1 96 1 through at least 20 1 3, Taconic utilized large volumes of PTFE ancl
  FEP dispersions that contained APFO. Dispersion processors manufacturing PTFE coated fabrics
  using two types of ovens: radiant heated and recirculating ovens. Both reached temperatures of
  572-752 F. The Bam study demonstrated that for radiant heated ovens, the percentage of the total
  APFO in the dispersions that was released into the air during the fabric coating manufàcturing
  process ranged from 39 to 54o/o. For the recirculating ovens, the percentage of the total API.-O
  released into the air ranged from 9 to l9Yo. Temperatures in the coating ovelts ranged fiom 150-300
  F in the lower or drying zone to 250-450 F in the middle or baking zone and around 700-800 F in
  the upper or sinter zone. There appeared to be an equal number of the two types of ovens which all
  reached temperatut'es in the 572-752 F range in the upper zones of the ovens. Thus, to estimate the
  percentage of APFO emitted from Taconic's ovens into the air, Dr. Shin utilized the average of the
  percent APFO releases in the two types of ovens found in the Barr study of 31.5o/o.

          Taconic produced two documents which contained estimates of yearly APFO-containing
  dispersion use at the approximate time of the Barr study. One document states that Taconic was
  using 987,000 lbs. of PTFE dispersion in 2005. The other document summarizes the volumes of
  PTFE dispersions containing APFO that were used in manufacturing at Taconic fiom 2006 to2013.
  indicating dispersion usage fluctuating between 956,000 lbs. and 1,283,000 lbs. per year. Using
  987,000 as a conservative estimate of annual PTFE dispersion usage together with the Barr's estimate
  of the average amount of APFO in those dispersions (0.28%), Dr. Shin estimated that2,763lbs. of
  APF-O per year entered Taconic's ovens during this time period. Assuming that approximately
  987,000 lbs. of PTFE dispersions containing an average of 0.28Yo APFO were used and an average
  of 31.5o/o of that APFO was released from the ovens to the air, it is estimated that approximately
  870.5 lbs. [:956,000 lbs 0.315 0.0023] of APFO was released annually from Taconic's coating


                                             Page 4   of   14
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 23 of 54



   ovens to the environment through 2006.

          Between 1961 and 199I, Taconic employed no pollution control devices, and therefore,
  of the APFO in the exhaust stream was released to the environment. Assuming a similar volume
  dispersions were utilized over this period results in over l3 tons (26,115 lbs. : 870.5 lbs./year 3
  years) of APFO being released into the environment via air emissions by Taconic prior to 1991.

          The first pollution control device used at Taconic, the "Smog-Hog", was installed in 1991
  Dr. Shin opines that it is unlikely that any appreciable amount of the APFO in the exhaust
  was in the form of particulate matter that is large enough to be captured by the Smog Hog. Further
  that without any testing data showing otherwise, it is impossible to conclude that this devi
  removed any appreciable amount of APFO. If Taconic utilized a similar amount of
  between 1991 and 1996 as was utilized in 2005, another 4,3521bs. of APFO was released
  air emissions during those years.

          In 1996 the first Fume Eliminator was added, although the Smog Hog was retained
  backup. Further, documents produced by Taconic demonstrated that additional fume el
  were added after 1996. Dr. Shin opines that the fume eliminators probably removed some of
  APFO air emissions after 1996. The only test data produced by Taconic showing the efÏciency o
  a fume eliminator was performed in 2016by the APCC. This testing was perfbrmed on emission
  from a new fume eliminator that was installed in2014. In2016, Taconic was using APFO-free
  dispersions, so there should not have been any APFO in the exhaust stream. Nevertheless, some
  APFO was detected in the air stream both before and after passing through the fume eliminator, with
  the device removing 78Yo of that trace amount.

          Dr. Shin finds that this 78o/o removal efficiency unreliable because (l) the fume eliminator
   involved in this test was not in use during the years Taconic used dispersions containing the standard
  amount of APFO; (2)the amount of APFO entering the fume eliminator during this test was a tiny
  fraction of the amount of APFO that was in the exhaust stream during earlier years; anct (3) this was
  a single test performed in December when the ambient temperature was cold enhancing the
  conversion of APF-O vapors to particulate matter. Rather, he finds it "highly likely" that the
  efficiency of the fume eliminators used between 1996 and 2006 when more APFO was contained
  in the exhaust, and especially in summer months, has been lower thanTSo/o,making the percentage
  of APFO released into the air during those years higher than 22o/o. However, even if he were to
  adopt the 78o/o efficiency estimate and used it to reduce emissions from 1996 to 2005, this would
  yield another 191.5 lbs. per year or a total of another 1,915 lbs. of APFO released by Taconic into
  the environment between1996 and 2005"

          Between 2006 and20l3 Taconic transitioned fi'om standard level APFO dispersions to low
  level APFO dispersions and eventually to APFO-free dispersions. In2006 and2007 ,Taconic utilized
  l,ll0,703lbs. of standard level APFO dispersions as well as some low level APFO dispersions.
  Using the same assumptions as above, Taconic released an additional2l5lbs. of ApFO into the air
  in2006-2007. When utilizing the lower content APFO dispersions in the following years through


                                              Page 5   of   14
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 24 of 54



   2013, Taconic released an additional amount of APFO in its exhaust emissions that is not
   in Dr. Shin's estimate, but he states it is was not negligible.

           According to the above calculations, Dr. Shin states that Taconic released over 16 tons
   APFO into the Petersburgh environment between 1961 and2007 . Virtually all of the APFO/PFO
   released from this facility to ambient air is transported to the soil, surface water and groundwater
   the area because PFOA is extremely stable in the environment. Based upon his experience
   research in the Ohio River Valley, I tons of APFO can easily contaminate the groundwater at
   levels detected in the 215 private wells and the Town of Petersburgh municipal wells.

          In addition, some of the PFOA found in the wells located on and close to Taconic's
  was likely contributed through Taconic's wastewater emissions containing additional
  released into Tacortic's septic system that leached into the groundwater. He relies on Taconi
  documents and employee testimony which indicates that prior to 1996, all wastcwatcr
  discharged into a septic system and leach fields. According to the Barr report, APFO released i
  liquid waste averaged approximately l-3%o of total APFO in the dispersions utilized.

        Dr. Shin notes that O'Brien & Gere (OBG) conducted air modeling for volatile
  compounds (VOCs) at Taconic in20l4. Although testing was not performed for APFO/PFOA. this
  modeling used the same inputs and made the same assumptions that would be used to model APFO
  air dispersion off the Taconic property. OBG determined that the wind rose (graphic depiction
  wind speed and the prevailing wind directions) from the meteorological station at the
  airport, Vermont, is not representative of the prevailing wind at the Taconic site because of its valley
  orientation. Instead, OBG relied on a wind rose from the Albany airport, New York. OBG
  concluded "the fAlbany] wind rose shows high frequencies of southerly and west northwest winds.
  Since the valley orientation at the fTaconic] site would likely create a dominance of southerly winds,
  the Albany meteorological data is proposed to be used in this analysis." Dr. Shin agrees with OBG's
  assessment that the dominant wind direction at the Taconic site would be fiom the south toward the
  northeast based upon the prevailing winds and steepness and orientation of the valley.

           Dr. Shin opines that Taconic is the primary source of PFOA contamination in private wells
  in this area. He created two graphs plotting the approximate distance from Taconic and PFOA
  concentrations in private wells for contaminated private wells located noftheast of the Taconic
  facility, which establish a strong inverse log-linear relaticlnship between the distance from Taconic
  and PFOA concentrations in private wells. He notes a high model performance that supports to a
  reasonable degree of scientific certainty that the source of the PFOA in the contaminated wells is
  Taconic. He notes that this pattern is consistent with that found in Little Hocking, Ohio from APFO
  emissions from the DuPont Washington Works facility.

          He opines that the soils on the properties with contaminated wells and the soils on the
  properties within the Town of Petersburgh Water District are also highly likely to be contaminated
  with PFOA released from the Taconic facility. He cites the results of NYSDEC's soil testing that
  show consistent PFOA soil contamination. V/hen comparing results of fìve soil samples locatecl in


                                              Page 6   of   14
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 25 of 54



   the prevailing wind direction to the northeast from the plant, higher PFOA concentrations wer(
   measured in the first two samples (located 1600 feet from the plant) than the next three sampler
   (located 6100 feet fiom the plant) with the lowest levels measured the farthest
                                                                                     away that testing war
   done (25,080 feet). He notes that this pattern is similar to that depicted for the contaminated wells
   demonstrating an inverse or negative relationship between distance from the Taconic fàcility anc
   PFOA soil concentrations. This is consistent with the soil and groundwater contamination hávin¡
   a single source - air emissions from Taconic. He states that PFOA contamination of soil above
   contaminated groundwater is a "virtual certainty" because nearly all of the PFOA in the groundwatel
   came from air emissions of AFPO that were deposited on the soil, dissolved in precþitation
                                                                                                       anc
   migrated into the groundwater aquifer.

          Finally, he states that the primary route of exposure of the residents of Petersburgh who have
  elevatcd PFOA blood serum levels above background is likely to be ingestion of contaminated
  drinking water. This conclusion is based upon published rescarch from th¿ C8 Health project.


          Defendant moves to preclude Dr. Shin's testimony in its entirety. Defendant relies on the
  affìdavit of chemical engineer Stephen Washburn, principal of Ramboll Environ and a member
                                                                                                   of
  the Ramboll Group Executive Board. Mr. Washburn has an MS in Chemical Engineeri'g
                                                                                          frorn MIT
  and a BSE in Chemical Engineering from Princeton University. He has 30 years of experience
                                                                                                    in
  science and engineering, with emphasis on chemical fate and transpoft, exposure assessment
                                                                                             and risk
  assessment' He has extensive experience in exposure and risk assessment, having conducted
  exposure and risk assessments at a 'broad arîay'o of industrial facilities, hazardous waste
                                                                                                site,
  transportation facilities, waste management facilities. agricultural properties and residential
  developments, specifically for PFOA and other perfluorinated compounds (pFC) in air, surface
  water, ground water, wildlife, livestock and consumer articles.

           He argues that if Dr. Shin is correct that air emissions are the primary source of pFOA within
  the seven mile radius of the Taconic facility, and the primary wind direction is norlheast
                                                                                                an¿ to the
  south, then emissions from another facility in Hoosick Falls (Saint Gobain/Allied Signal),
                                                                                   which lies
  approximately 12 miles north of Taconic, would also be transported to the seven mile radius
  surrounding Taconic.

          Both Mr. Washburn and Paul Wm. Harer note that three other locations in the same general
  geographic region as the Taconic facility at one time used PTFE dispersions or resins
                                                                                        that contained
  APFO: l) the former Chemfab facility in North Bennington Vermont; 2) the former Warre'
                                                                                                 Wire
  Facility in Pownal, Vermont and 3) the Saint-Gobain facility in Hoosick Falls, New york. Mr.
  Washburn opines that atmospheric releases from any of these sources "would have the potential,,
                                                                                                    to



 Mr. Hare is Senior Technical Director in the Applied Sciences Group at O'Brien & Gere Engineers,
                                                                                                      Inc. (OBG).
 Taconic retained oGB to prepare a work plan for the remedial investigation and feasibility
                                                                                            siuOy for the Taconic
 site.


                                                   Page 7   of   14
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 26 of 54



   impact surface water and groundwater quality within the Little Hoosick Valley including           arear
   within a7 mile radius of the Taconic facility.
          He also argues that Dr. Shin failed to take the Petersburgh landfill into account, which is twc
   miles southeast of Taconic. The landfill ceased accepting waste in 1991 and was closed in 1997.Ir
   2016, PFOA was reporte d at 4,200 parts per trillion (ppt) in a leachate sample. He states that landfìl
   leachate o'was observed" to discharge into a small unnamed stream that discharges into the Little
   Hoosick River less than a mile downriver from Taconic. Washburn states that Dr. Shin's assessmenl
   therefore omits a known and "potentially significant" source of pFoA.

          He also argues that Dr. Shin failed to consider the tests conducted on the Fume Eliminator
   in            PFOA was not detected in the exhaust from the facility, and that emissions were less
        1997 , where
  that 0.0002 lb./hr. from thc nine coating ovens included in that stucly. Nor did he place enough
  emphasis on the 2016 testing, which showed 78%o removal effrciency for PFOA in the Iume
  Eliminator. Mr. Washburn acknowledges that PFOA had been phased out of- use at Taconic since
  2006.

          Mr. Washburn states that Dr. Shin's calculations in connection with water sampling from the
  Fume Eliminator include an error that results in a significant overestimate in the amount of pFOA
  emitted from the facility into the air. He notes that Dr. Shin used a PFOA concentration in the water
  of 172,000 ppb, when in fact the concentration was 172,000,000 ppb. When the error is conected,
  the result is 13,000 lbs removed, not 13 lbs.

         Mr. Washburn disputes Dr. Shin's opinion that the Smog Hog had no effect on controlling
  APFO emissions. He states that Dr. Shin inconectly assumes that exhaust gas fiom the ovens
  remained at a high temperature in the Smog Hog, such that PFOA remained in a vapor form. Mr.
  Washburn cites discovery provided by Taconic which indicates that the exhaust from the ovens was
  actually cooled, which would cause PFOA to condense into particulate, which could the¡ be
  removed by the Smog Hog.

           With respect to the Saint-Gobain facility in Hoosick Falls, Dr. Shin responds Mr. Washburn
  presents no data showing PFOA levels detected in groundwater between North Petersburgh and
  Hoosick Falls. He notes that there is no publicly available data on Hoosick Falls nor investigations
  documenting PFOA groundwater contamination from Hoosick Falls in a southerly direction
  stretching to North Petersburgh. He states that it is "scientifically implausible" for the Saint-Gobain
  facility to be the source of PFOA found in North Petersburgh without PFOA being detectecl in other
  wells closer to Hoosick Falls. The topography and prevailing winds explain why ApFO/PFOA
  would not migrate south from Hoosick Falls to reach North Petersburgh or petersburgh.
  Specifically, the topography of Hoosick Falls from the south to the east flattens out signifìcantly.
  while Petersburgh has the deep narrow valley topography. He relies on OBG's assessment that "the
  valley orientation at the fPetersburgh] site would likely create a dominance of southerly winds" is
  also relevant here, since Hoosick Falls is north of Petersburgh. To reach the contaminated wells in
  Petersburgh, Dr. Shin states that the air emissions from Hoosick Falls would have to flow against

                                              Page 8   of   14
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 27 of 54



   the dominant southerly winds which would predominate until the area north of North Petersburgh
   where the elevation to the east drops off and would permit the resumption of a more west to eas'
   dominant wind pattern. Without any evidence of PFOA contamination in wells between Nortl
   Petersburgh and Hoosick Falls, he states that it is not scientifically possible to attribute any of the
   PFOA contamination found between North Petersburgh and Petersburgh as coming from ail
   emissions from the Saint-Gobain facility in Hoosick Falls.

           With respect to the Petersburgh landfill, Dr. Shin notes that Mr. V/ashburn provides no dat¿
  to support his statements that leachate contaminated with PFOA that entered that unnamed strear
   could potentially affect wells in the area. Dr. Shin also notes that the NYSDEC tested f'our surfàce
  water (SW) samples for PFOA levels in the Little Hoosick River: (1) a sample collected near the
  Taconic facility (SW-3), (2) a sample collected a few hundred feet downstream from where the
  unnamed tributary that drains the former landfill empties into the Little Hoosick River (SW-4), (3)
  a sample collected approximately one mile further downstream (SW-5) and (4) a sample collected
  approximately two miles further downstream (SW-6) before the Little Hoosick River converges into
  the Hoosick River. All four samples from the testing have viftually identical PFOA levels of 18, 23.
   l9 and 17 ppt. respectively. Although there are some higher PFOA levels measured in this small
  creek before it flows into the Little Hoosick River at point SW-4, once it merges the levels measured
  in the Little Hoosick are essentially the same as the levels before the creek flows into the river. Dr.
  Shin states that based upon these data points, there is no evidence that PFOA from the unnamed
  tributary is having any signifìcant effect on the PFOA level in the Little Hoosick River. There is no
  fuither data showing that PFOA-contaminated water from the Little Hoosick River is recharging any
  ofthe contaminated private wells or the municipal wells. Most ofthe contaminated wells are located
  upstream from the confluence ofthe unnamed tributary. This means even if there was some recharge
  occuming from the Little Hoosick River, it would be occurring with water from the river befbre the
  tributary joined the river, so that the landfill could not be a plausible source. Finally, because the
  PFOA levels in the Little Hoosick River are virtually stable from the point of the Taconic property
  to the convergence of the Little Hoosick River into the Hoosick River, it appears that if water fiorn
  the Little Hoosick River containing PFOA is recharging any of the contaminated wells, then this
  PFOA likely also came from Taconic, most likely from historical air emissions that deposited in the
  soil and are now being carried by precipitation to the river ("runoff').

          Dr. Shin also notes that Taconic initially stated in its Answer to Interrogatories promulgated
  by the New York State Senate that dispersions it used contained approximately lo/oAPFO, and that
  he previously used this percentage in calculations that were presented in Plaintiff-s'expeft disclosure.
  while also performing separate calculations using the average APFO concentration in PTFE
  dispersions set forth in the Barr Mass Balance report (0.28%). He notes that Taconic has apparently
  changed its original answer ofthe average APFO in the dispersions it historically utilized. However,
  in his calculations of Taconic's likely APFO air emissions, Dr. Shin utilizedthe 0.28Yo provided in
  the Barr Mass Balance report, which was done in collaboration with multiple dispersion processors
  similar to Taconic.


                                               Page 9   of   14
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 28 of 54



          Dr. Shin notes that Mr' Washburn relies on a Clough Harbour & Associates (CHA) repor
   where testing was perfonned for Taconic to establish that the average "stack
                                                                                  temperature,, waÍ
   between 130 and 132 F, and therefore, Dr. Shin's conclusion that the S-og Hog
                                                                                    would not likell
   have removed any significant amount of APFO is incorrect. However, he
                                                                          notes that Mr. Washburr
   provides no test datato support his claim that the Smog Hog removed any
                                                                               ApFO from the air stream
   Further, the CHA Report does not provide sufficient data to contradict Dr.
                                                                               Shin's conclusion because
   it does not indicate how far the air traveled in the exposed stack after it passed through
                                                                                               the Smog
   Hog at the point its temperature was measured.

             Dr. Shin also notes thatatthe time the tests of the Fume Eliminator were
                                                                                      condu cfedin1997,
   standard, federally-approved analytical methods for PFOA were not available
                                                                                        and thus there is
   increased uncerlainty in the results. v/ith respect to the 2016 test, Dr. Shin questions
                                                                                            its reliahility
   fìrr the reasons previously stated.

   Donald L. Siegel, Ph.D.

           Dr' Siegel is a Professor and Chair of the Department of Earth Sciences at Syracuse
  University. He holds a Ph.D. in hydrogeology. He is a principal at Independent
                                                                                         Environmental
  Scientists, Inc. and a Fellow in the American Geophysical Union, the American
                                                                                    Association for the
  Advancement of Science and President Elect of the Geological Society
                                                                             of America. He states that
  he is an expert in the field ofhydrogeology and that he has been retained
                                                                            by plaintiflì to analyze and
  provide opinions regarding the groundwater contamination in Petersburgh,
                                                                                N"* york.
          In forming his opinions, he relied upon the discovery exchanged in this case, as well
                                                                                                as
  documents and data obtained from the NYDEC and the NYDOH. These
                                                                        documents and electronic
  fìles include data on well concentrations of PFOA in the vicinity of petersburgh,
                                                                                      New york,
  information on the depths of these wells, data showing soil PFOA concentrations
                                                                                      measured in the
  vicinity of Petersburgh, as well as surface water sampling conducted ftrr pF'OA
                                                                                  concentration in this
  area' The documents and testimony also include information about the
                                                                              manufacturing processes
  performed at the Taconic Petersburgh facility as well as the PFOA
                                                                       concentrations typically found
  in the PTFE dispersions that Taconic used.

          Dr. Siegel notes that Taconic and Petersburgh are located in a north/south
                                                                                        oriented valleyi'
  the Taconic Mountain Region of eastern New York. The Little Hoosic
                                                                            River flows to the north down
  the center of a geologically ancient fault-controlled valley eroded into
                                                                           ancient metamorphic bedrock.
         There are two groundwater systems in the valley: l) a shallow water
                                                                                 table aquifbr in the
 Kame and alluvium deposits , and2) a deep bedrock aquifer in the underlying
                                                                              bedrock. FIe states that
 shallow and deep bedrock aquifers are more likely than not hydraulicálly
                                                                                  connected through
 near-surface fractured bedrock contact with highlypermeable sand
                                                                   and gravcl of the shallow aquifer.
         He states that shallow groundwater flow typically mimics topography
                                                                               and flows in the area
 of the Taconic facility to the east and northeast towards the Little Hoosic
                                                                             River and petersburgh.
 Deep bedrock flow is typically controlled by rock fracture and bedding
                                                                          plane geometry. Fractures

                                             Page   l0   of   14
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 29 of 54



   and faults are oriented in a north-northeast/south-southwest direction throughout the 'f
   Mountains; therefore, he opines that deep bedrock groundwater flows are more likely than not in
   north/south direction. He states that pumping the deep groundwater aquifer with the three producti
   water wells at the Taconic plant more likely than not induced downward movement of pFOA
   the shallow aquifer to the bedrock aquifer, and that deep bedrock water wells located close to
   Taconic facility are therefore susceptible to PFOA contamination through this mechanism.

           Dr. Siegel opines that PFOA measured in surface water, groundwater and soil within 7 mile
  of the Taconic facility is derived from atmospheric and wastewater discharges from Taconic. H
  states that the discharge of large volumes of process wastewater to the ground through
  systems, dry well s and leach fields until at least 1996likely had a significant impact on the pFO
  contamination of the groundwater. According to the 2005 report of a mass balance study
  for the Fluoropolymer Manufacturers Group of the Society of the Plastics Industry, ApF o
  in liquid waste from dispersion coating processes similar to Taconic's averaged approximately I - -)a
  of total APFO in the dispersions utilized. As noted above, the average ApFO content of
  dispersions obtained from suppliers according to the Barr report was .28%o.According to do
  produced by Taconic, the annual dispersion usage in the 2005 time period was 987,000 lbs. From
  2006-2013 the average PTFE dispersion usage ranged from937,755 lbs. to 1,283,570 lbs. Assumi'g
  987,000lbs. as a conservative usage estimate, Dr. Siegel calculates that between2T and 82 lbs. per
  year of PFOA or 919.62 and 2818.87 lbs. of PFOA for 34 years was released into the ground
                                                                                                  until
   1996.

          Dr. Siegel states that the hydrogeologic setting of the Petersburgh valley is highly vulnerable
  to the migration of contamination of PFOA that is deposited onto the soil in the form of particulate
  matter. Surficial materials near the valley bottom contain highly permeable sand and gravel. Thin
  soil covers the bedrock valley walls. Upper (near-surface) bedrock is fractured from tectonic forces
  and glacial erosion. The water table is shallow. The bed of the Little Hoosic River itself consists of
  fractured bedrock covered bypermeable materials ofvariable thickness. Given these conditions, I)r.
  Siegel opines that it is more likely than not PFOA would have reached the water table aquifer almost
  immediately after release from the septic and leach field systems and within a year of release to the
  atmosphere. He states that contamination from Taconic would have spread quickly towards the Little
  Hoosic River and deep water wells when they were pumped.

          Dr. Siegel states that it is "highly likely" that by 2005,PFOA contamination moved through
  the groundwater in a norlheast direction and contaminated properties beyond two residences to
                                                                                                  the
  north of the plant that tested positive in 2005 to wells that were found in2016 to be contami'ated
  northeast of those residences. He notes that these homes had some of the highest contamination
  levels when tested in20l6 and include the former home of plaintifß E.B. and G.y. and the current
  home of plaintiff 'William Sharpe.

         Further, he opines that it is more likely than not that PFOA contaminated wells will remain
  contaminated in the foreseeable future even though PFOA is no longer being released by Taconic


                                             Page   1l of   14
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 30 of 54



   operations because of heterogeneities and dual porosity conditions which store and then releasr
   PFOA later within the aquifers in question. Due to aquifer heterogeneity inherent with bedrocl
   aquifers, it is also more likely than not that the full extent of PFOA contaminated groundwater ha¡
   not yet been determined. He states that it is not possible to predict which wells were affected b1
   groundwater discharge versus atmospheric deposition until more is understood about groundwater
   flow conditions and the hydraulic connections between shallow and deep aquifers. However, the
   contaminated wells closest to the Taconic facility are more likely to have been in¡uencecl by
   groundwater discharges.

          Dr. Siegel's opines with reasonable scientific certainty that shallow and deep groundwater
  near and downgradient of the Taconic facility was contaminated by wastewater discharge and
  atmospheric deposition. The extent to which the two sources of PFOA from Taconic mixecl depends
  on the particular location with respect to the direction of groundwater flow, pFOA atmospheric
  deposition rate, and degree to which water was pumped for domestic or other purposes at or nearby
  the location. Regardless of the pathway, he opines with a reasonable degree of scientific certainty,
  that Taconic's manufacturing facility was the source all of the PFOA contamination in the
  contaminated municipal wells as well as the private wells within seven miles of the Taconic site.

          In support of the motion to preclude Dr. Seigel's testimony, Mr. Vy'ashburn notes that there
  are many groundwater wells within a 7 mile radius of Taconic that are not located along the
  groundwater flow directions cited by Dr. Siegel and thus are not likely to be impacted by Taconic's
  releases through groundwater. He notes that a detailed hydrogeological evaluation has not yet
                                                                                                   been
  performed for Taconic and the Petersburgh area, and therefore it is not possible to know
                                                                                            which wells
  are hydraulically connected to releases from Taconic. Due to the heterogeneity in overburden
                                                                                                     and
  bedrock fractures, it is "possible" that some wells are hydraulically connected to contamination from
  PFOA sources other than Taconic.

          Mr. V/ashburn states that PFOA does not readily absorb into acquifer material, and         so
  concentrations should decline over time as clean groundwater flushes through the groundwater
  system, especially in the high permeability sediments along the valley bottom. He states that Dr.
  Seigel does not provide a scientific basis for his opinion that PFOA contaminated wells will remain
  contaminated in the foreseeable future.

          Dr. Siegel responds that contrary to Mr. Vy'ashburn's asseftions, he has not opined that
  wastewater discharges were the sole source of PFOA contamination of drinking water wells
                                                                                               within
  the class area. Rather, he opines that such discharges were, even assuming the accuracy of Mr.
  Washburn's restrictive assumptions, a significant source. Dr. Seigel notes that Taconic discharged
  PFOA in ways other than wastewater discharges. As documented by plaintiffs' expeft, Hyeong-Moo
 Shin, Ph'D., an even larger source ofthe contamination in the class area was atmospheric dispersion,
 through Taconic's largely uncontrolled, high volume emissions into the air, which were noisubject
 to the same constraints as groundwater flow and were likely responsible for the contamination
                                                                                                   of
 wells that the wastewater discharges did not affect.


                                            Page 12   of 14
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 31 of 54



           Dr. Siegel states that Mr. V/ashburn provides no data to support his conclusion that
                                                                                                  all dee¡
   groundwater flow is constrained toward one paft of the class area -
                                                                         the center of the valley - by thi
   Little Hoosic River. To the contrary, he states that the direction of deep groundwater flow
                                                                                                  applier
   to the entirc Pctersburgh arca.

          With respect to the other potential sources of PFOA contamination cited by Mr. Washburn,
  (Pownal, Hoosick Falls and/or the landfill in Petersburgh), Dr. Siegel states
                                                                                that there is    data tc
  support a source for a hydraulic connection to contaminated wells other than                'o
                                                                                     Taconic's fàcility.
  Further, that Mr. Vy'ashburn's assumptions ignore atmospheric dispersions,
                                                                              which is likely to be the
  main source of contamination for most of the wells. He relies on Dr. Shin,s
                                                                                      affidavit that the
  "potential sources" identified by Mr. Washburn and Mr. Hare cannot account f-or
                                                                                             the PFOA
  contamination of wells within the class area.

           Finally, Dr' Siegel states that his opinion that PFOA contaminated wells will remain
   contaminated in the foreseeable future is grounded in the scientifrc literature.
                                                                                    He cites Stahl, et al
   (2013) found that 96.88 % of PFoA remained in soil after afive-year
                                                                            leachate study; Weber, et al
  (2017) found PFAS persisted in a sand and gravel aquifer for more
                                                                            than twenty years; and that
  Filipovic etal. (2015) found high PFOA concentrations remaining in soil for more
                                                                                       than 30 years after
  local PFOA usage was discontinued. In its Drinking Water Health Advisory for pFoA
                                                                                              (201 6), cited
  by Mr. \ùy'ashburn, the USEPA stated "PFOA persists in soil near manufacturing
                                                                                     fàcilities.,, Fle notes
  that the persistence of PFOA in the environment is also confirmed by actual
                                                                                        data in this case,
  Sampling results in 2016, produced by the NYDEC show widespread positive
                                                                                       concentrations of
  PFOA in surface water, soil and groundwater within the class area, including
                                                                                         the groundwater
  utilized by multiple private wells. He notes that these results were found in samples
                                                                                          taken years after
  Taconic purportedly stopped discharging PFOA.

          The Court finds that Frye issues with respect to methodology and principles
                                                                                      are not directly
  implicated in the instant motion, as defined by the parties'arguments as neither
                                                                                      Dr. Shin nor l)r.
  Seigel are utilizing novel methodology or principle here. Rather, defendant
                                                                               has presented affidavits
  from experts who disagree with the opinions of plaintiffs'experts. In reality,
                                                                                 Mr. Hare provides no
 opinions; rather, he states geographical facts and then offers speculation concerning
                                                                                             other sites
 which potentially may have contributed to the contamination. Mr. Washburn
                                                                                   lodges a number of
 criticisms of assumptions made by both of plaintiffs' experts but does not claim
                                                                                     that either used a
 methodology that is in any way novel. To the extent that defendant takes
                                                                               issue with the specific
 reliability of the procedures employed by plaintifß' experts, defendant's challenges ,,are
                                                                                               actually
 matters going to trial fbundation or the weight of the evidence, both matters
                                                                               not properly addressed
 in the pretrial Frye proceeding." people v. Wesle)r, g3 Ny2d 417,426
                                                                                 çtOO+¡. Accordingly,
 clefendant's challenges merely raise issues of credibility, and are insufficient
                                                                                    to warrant a Frye
 hearing.

          Nor have defendants established that the plaintiffs' expert opinions lack f'oundational
 reliability. Both experts cited their foundational data, which included documents
                                                                                    producecl          by


                                             Page 13   of   14
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 32 of 54



   defendant and the applicable state agencies supporting their opinions. Disagreement
                                                                                       as to the sourc(
   of the PFOA constitute grounds for cross examination. However, the court notes that defèndan
   never disputes that it was a source of APFO/PFOA contamination. The experts also
                                                                                           dispute thr
   amotlnt of PFOA that Taconic released into tho cnvironment, but these are differences ir
   calculations. The Court notes that Dr. Shin ultimately relied on the 0.2g%ApFO amount providec
   by the Barr Report. Defendant can dispute this or any other calculation/percentage during
                                                                                                  cross
   examination, but the opinions are founded on data rather than speculation.

          In accordance with the foregoing, it is hereby

         ORDERED that the defendant's motion to preclude the testimony of Hyeong Moo Shin,
  Ph.D. and Donald I. Siegel, Ph.D. is DENIED.

           This shall constitute the Decision and Order of the Court. This original Decision and
                                                                                                  Order
  is returned to Weitz & Luxenberg, PC, co-lead class counsel. All other supporting papers
                                                                                              are being
  delivered by the Court to the Rensselaer County Clerk for filing. fhe signing and delivery
                                                                                                 of this
  Decision and Order does not constitute entry or filing under CPLR 2220.plaintiffs
                                                                                       are not relieved
  from the applicable provisions of that rule respecting filing, entry and notice of entry.

  Dated: November 15, 2019
         Troy, New York




                                                    TRI
                                                 ustice of the S         Court




  Papers Considered:

  l.     Notice of Motion; Affidavit of Thomas R. Smith, with Exhibits attached; Affìdavit, paul
         Hare; Affidavit, Stephen Washburn; Taconic's Memorandum of Law in Support
                                                                                            of Motion
         to Exclude Expert Testimony of Drs. Hyeong Moo Shin and Donald I. Siegel.
  2.     Affidavit, Hyeong Moo Shin, Ph.D.; Affrdavit, Donald I. Siegel, ph.D.; plaintiffs,
                                                                                             Omnibus
         Memorandum of Law in Opposition to Defendant's Motion to Exclude plaintiffs'
                                                                                             Experts.
 3'      Taconic's omnibus Reply in Support of Its Motions to Exclude Testimony
                                                                                     of  plaintiff's,
         Experts; Affidavit, Jessica Kaplan, Esq., in Support of Taconic's Reply
                                                                                 in Support of lts
         Motions to Exclude Testimony of Plaintifß' Experts; AfÍidavit, Karàn Toth;
                                                                                       Affìdavit,
         Stephen Washburn.




                                            Page 14   of   14
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 33 of 54



                                       At an IAS Term of the Suprerne Court of the State ol'New
                                       York, held in and for the County of Rensselaer, in the City
                                       of Troy, New York on the 9th day of August 2019

   PRESENT: HON. PATRICK          J. McGRATH
                 Justice of the Supreme Court

   STATE OF NEW YORK
   SUPREME COURT COUNTY OF RENSSELAER


   JAY BURDICK, CONNIE PLOUFFE, ED\ilARD PLOUFFB,
   FRANK SEYMOUR, SUZANNE SEYMOUR, AND EMILY MARPE,
   as parent and natural guardian of E.8., an infant, and
   G.Y., and infant, JACQUELINE MONETTE, WILLIAM SHARPE,
   EDWARD PERROTTI-SOUSIS, MARK DENUE, and
   MEGAN DUNN' individually, and on behalf of all similarly situated,

                                      Plaintiffs,

                                                                     DECISION AND ORDER
                                                                     Index No. 253835
   - against -

  TONOGA, INC. (dlbla TACONIC),

                                      Defendant.


  APPEARANCES:                 FARACI LANGE, LLP
                               WEITZ & LUXENBERG, PC
                               Co-Lead Class Counsel

                               GREENBERG TRAURIG, LLP
                               HOLLINGSWORTH, LLP
                               Attorneys for the Defendant
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 34 of 54



   McCRATH, PATRICK J., J.S.C.

            This casc stems from the contamination of grounclwater in the Town of Petersburgh, Neu
   York with perfluorooctanoic acid (hereinafter "PFOA"). In a decision ancl orcler dated July 3, 2018,
   this Court granted plaintiffs'motion to certify four (4) classes. Three of those classes allege harms
   related to property damage and nuisance stemming from contamination of class members'property
   and drinking water with PFOA. The fourth class seeks the establishrnent of a class-wide medical
   monitoring program to provide medical surveillance to class members exposed to pFOA via the
   municipal water supply or contaminated wells within a seven mile radius of defendant's facility.
   Plaintiffs assert causes of action that sound in negligence and strict liability claims related to
   propefty, negligence and strict liability claims related to PFOA ingestion, private nuisance and
   trespass.

           Defendant brings what it charccterizes as a Fryc motion to precludc plaintifTs expert Jeflì.ey
   Zabel, Ph.D, an economics professor retained to testifr concerning changes in property values in
   Petersburgh and the seven mile radius class area, from testifying. Plaintiffs challenge this
   charactetization, arguing that the motion should not be considered under a Fryeanalysis and at most.
   constitutes subject matter for cross- examination or a motion in limine. Defendant has submitted a
   Reply.

   The Frye Test

            In determining the admissibility of expert testimony, New York follows the rule of Frye v
   United States ,293 F 1013 (1923), specifically, "that expert testimony based on scientific principles
   or procedures is admissible but only after aprinciple or procedure has 'gained general acceptanc.e'
   in its specified field." See also People v Wesle)r, 83 Ny2d 417, 422 (99\; people v Wernìck, g9
  NY2d 111, 115 (1996). "'[G]eneral acceptance does not necessarily mean thatamajority of the
  scientists involved subscribe to the conclusion. Rather it means that those espousing the theory or
  opinion have followed generally accepted scientific principles and methodology in evaluaiing
  clinical data to reach their conclusions."' Zito v Zabarsky, 28 AD3d 42,44 (2d Dept. 2006), quoting
  Beck v Warner-Lambert Co. ,2002NY Slip Op 40431[U], *6-7 (Sup. Ct., New York County,2002).
  "The Frye'general acceptance' test is intended to protect[] juries from being misled by experl
  opinions that may be couched in formidable scientifìc terminology but that are based on fànciful]
  theories." Styles v General Motors Corp.,20 AD3d 338 (1't Dept. 2005) (Catterson" J., concur)l
  [internal quotation marks omitted].
                                                                                                           I


                                                                                                           I


          A Frye inquiry is directed at the basis for the expeft's opinion and does not examine whether    I


  tlre expert's conclusion is sound."Frye is not concemed with the reliability of a certain expert'sl
  conclusions, but instead with 'whether the experts' deductions are based ãn principles tnat are
                                                                                                           I

  sufficiently established to have gained general acceptance as reliable."'Nonnon vCity of New york.
  32AD3d91,l03(l,tDept.2006),quotingMarshiSm>rth,12AD3d3@|
                                                                                                           I




  another way, "[t]he court's job is not to decide who is right and who is wrong, but raiher to decide
                                                                                                           I

  whether or not there is sufficient scientific support for the expert's theory." Gãllesos v Elite Model
                                                                                                           I




                                               Page2ofe
                                                                                                           I




                                                                                                           I


                                                                                                           I




                                                                                     -l                    I



                                                                                                           I

                                                                                                           I


                                                                                                           I
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 35 of 54



   Mgmt. Corp., 195 Misc 2d223,225 (Sup. Ct., New York County,2003). "The appropriate q
   for the court at ... a lFrye] hearing is the somewhat limited question of whether the proffered
   opinion properly relates existing data, studies or literature to the plaintiffs situation, or whether
   instead, it is'connected to existing data only by the ipse dixit of the expeft.',' Marsh v Smyth.     1

   AD3d 307,312 (1't Dept 2004) (Saxe, J., concur.) quotingGeneralElec,Co.v Joiner,S22rJS ß6
   146 (ree7).

   Je.ffrey Zabel, Ph.D.

          Dr. Zabel is a Professor of Economics at Tufts University. His fields of research focus on
   urban and real estate economics, environmental economics, and the economics of education.

            He states that the standard economic approach to measuring the impact of en
   conclitions on property values is the hedonic property value method. This mcthod was first used
   50 years ago to estimate the impact of air quality on house prices. Since then, it has been u
   extensively to estimate the impacts of a wide variety of environmental and other characteristics.
   Zabel has used this approach to estimate the value of school quality, the impacts of Superfind si
   and leaking underground storage tanks, the perceived health risks of li ving near nuclear
   plants, discrimination and prejudice in the housing market, air quality, and the impact of mini
   lot size regulations on house prices.

          He states that the hedonic method involves developing a statistical model that e xplai
  variation in house prices as a function ofproperty and structural features and characteristi cs of
  area in which the house is located. He states that when estimating the impact of environmentai
  contamination, data on home sales prices and characteristics from the affected area and a nearby
  unaffected area (or areas), both before and after the contamination is discovered and becomes public
  knowledge, are obtained. The hedonic model is used to estimate the impact of the contamination
  while controlling for all other factors that affect prices. Any difference in prices attributable to the
  contamination, typically expressed as a percentage, can then be applied to the properties in the
  af'fected area.

          In this case, Dr. Zabel acquired data on all single-family home transactions from 1998
  forward for communities in eastern Rensselaer County from Corelogic. He states that Corelogic
  is a "leading source for real estate data, and a source of data that is regularly relied upon in the
  profession to perform such analyses." The dataset includes over 6,000 transactions recorded through
  April 30, 2018.

           Dr. Zabel states that he relied on the opinions offered by Dr. Hyeong-Moo Shin and Dr.
  Donald I. Siegel, that areas to the north, south and east of the Taconic fàcility are most likely to be
  contaminated due to prevailing wind direction and local geography- specitìcally a north-south
  oriented valley. Thereftrre, he focused on the area within seven miles of the facility to the east of the
  ridgeline that runs norlh from the town of Berlin through Petersburgh. He also based his analysis o'
  the fact that information regarding the contamination became public in February of 20l6,that the


                                                Page 3   of   9
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 36 of 54



   facility was designated as     aState Superfuntl Site by the New York State Department o
   Environmental conservation (NYSDEC) in May of 201 6, andthat testing of private wells
   throughout that ycar. Therefore, he has focused his analysis on property sales occurring within
   defined area in 2017 and 2018 as the time-period when prices are likely to be afïected by
   information about the local contamination from the facility.

            As an initial comparison,Dr. Zabel calculated the annual percentage change in mean
   price for the contaminated area versus other towns outside of the seven-mile radius around
   facility (for example, Sand Lake, Poestenkill, and Pittstown). He found that the mean sales pnce
   2017 and the beginning of 2018 in the contaminated area was 33.2% lower than in 201 6. Thi
   compares to an increase of 6.3%o in the other areas for the same time-period. The comparable c
   in median sales price was a decline of 28.9o/o for the contaminated area and an increase of 5.5Yo
   the other towns

          For a'omore rigorous comparison", he conducted a standard hedonic property value analy SI
   that models sales prices as a function of property characteristics, and controls for differences
   communities and market changes over time. He compared percentage price differences in
   contaminated area versus the other nearby towns and found that prices in the contaminated area
   approximately four percent lower in2016 relative to the other town s.In2017 and the be glnnlng o
   2018, that difference increased to nearly 24 percent, for a net decrease of 20 percent. He states
   the20 percent estimate has a probability value (p-value) equal to 0.14. This means that for a chosen
  significance level below 0.14 (e.g.,0.05 or 0.10), he would conclude that the effect is not
  significantly different from zero, whereas for a chosen signifîcance level equal to or above 0.14 (e.g.
  0.15 or 0.20), he would conclude that the effect is significantly different fiom zero. The selection ã
  a signifìcance level implies a tradeoff between the likelihood of a "false positive" (type I error)
  versus a "false negative" (type II error) conclusion regarding the efIèct. He states that it is important
  to note that the 20 percent estimate is based on a small number of sales within the contaminated area
  in 201 7 and 2018 (n :24) and when data is limited, the chances of a type II error increase. Thus, in
  this situation it may be appropriate to choose a higher significance level (such as 0.15 or 0.20) than
  what is conventionally used with larger data sets.

          Dt. Zabel provides an exhibit attached to his affidavit, illustrating the results of the hedonic
  model. It shows the comparison between the sales prices in the affected area with those in the other
  unaffected areas, controlling for differences in property and community characteristics. As shown,
  prices within the contaminated area were increasing from 201 3 to 2016,and then drop significantly
  in2017 and 2018 relative to the other areas.

           He states that the 20 percent diminution estimate from the model is used to estimate what
  prices would otherwise be, but for the contamination. The mean sales price in the contaminatcd arca
  for 2017 and2018 (24 sales) was $ 100,000. Therefore, he predicts that the mean sales price without
  the contamination would have been $ 125,000. Further, that residential property value diminution of
  20o/o is within the range of studies that have examined the impact of hazardous waste sites, and
  groundwater contamination specifi cally.


                                               Page 4   of   9
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 37 of 54



   Heather King

          Heather King is aNew York State Licensed and Ccrtified Residcntial Real Estate Ap
   and President and owner of Holden and Associates. Holden ancl Associates, basecl out of
   County with its primary office now located in Troy, New York, has been providing real
   appraisal and consulting services in the New York State greater capital region since 1983.

            She has reviewed the Multiple Listing Service (MLS) listings for single family homes
   January 1,2007 to Novemb er 27 ,201 8 for the general market areas of Rensselaer and W
   counties, and more specifically, the towns of Petersburgh, Grafton, Berlin, Hoosick, pittstown
   Poestenkill. Average single sales prices for a single family home in 20lB in petersburgh
   $ 13 8,260. In 2017, it was $ 150,3 16. In 2076, it was $ I 16,01 7.


          Ms' King states that Corelogic is an o'insuffrcient data source" becausc it draws from
   records and lacks MLS data, which provides the information needed to control f'or
   characteristics, which in turn, affects price.

           Ms. King also states that Corelogic is not utilized as the data source for the selection o
   comparable sales when determining an opinion of market value in this market area. Rather
   professionals in this area use MLS, supplemented and verified by properly tax records obtained
   other pay data sources. She states that Corel-ogic promotes its data services to MLS AS
   supplemental tool but that none of the local MLS services use corelogic.

          Ms' King states that Sand Lake, Poestenkill and Berlin, all used by Dr. Zabcl, arc not
  comparable to Petersburgh. Sand Lake and Poestenkill are considered "suburban in nature," have
  a different school district, are more proximate to support services and employment, and oftèr
  "superior recreational facilities" compared to Petersburgh. She states that Berlin is more isolatecl
  from services as compared to Petersburgh. She states that Stephentown is an "overall competing
  market aÍea" to Petersburgh because they are located in similar school districts and have sinilar
  proximity to services and employment.

          Accordingly, defendant's motion to preclude the testimony of

          Ms. King notes that between January 1,2017 and March 31,2018, there were 15 sales in the
  MLS in Petersburgh, only one of which was bank owned. In that same time period, there were 22
  sales in Berlin, five of which were bank owned.

  William Desvousges, Ph. D

          Defendant provides the affidavit of 'William Desvousges, Ph.D. in supporl of the motion to
  preclude Dr. Zabel'stestimony. Dr. Desvousges specializes in national resource damage assessment
  and has worked on over 35 assessments since 1987. He has conducted economic valuation research
  for more than 35 years, especially related to environmental matters. He has worked on more than 35


                                             Page 5   of   9
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 38 of 54



   natural resource damage assessments since 1987 , alLer he wrote the economics handbook fbr
   Department of lnterior to accompany 43 CFR Part l1 regulations, which describe the methods
   evaluating injuries, services losses and damages for impacted uses of natural resources
   hazardous substance release. He has conducted numerous property climinution stuclies, espcially
   involving environmental concerns throughout the United States.

          Dr. Desvousges used MLS to obtain property sales information for the properties in
   affected area of Petersburgh, as well as the comparison areas similar in property type and market
   not affected by PFOA. He relied on Heather King to provide comparison areas, which incl
   several towns north and east of Petersburgh. Based on Heather King's recommendation, he did
   include Sand Lake as a comparable market. He did not include Hoosick Falls, which has
   experienced PFOA contamination.

          Dr. Desvousges examined 3,101 arms length property sales in Petersburgh          and
   comparable towns from2007-2018. He examined the change in mean and median prices ancl
   that the average property price was higher after the announcement of PFOA than before. He
   that the overall trend for sales in Petersburgh has been positive over time. The median price
   Petersburgh has risen above the level of comparable sales areas since 2015,after being
   below them in previous years. His "likely economic explanation" for these numbers is that bu
   compared Petersburgh to comparable areas, and were able to find similar homes at a lower price
   demand increased in Petersburgh as a result. He states this is consistent with the economic
   of "substitution" - people substitute toward a lower price good.

           Dr. Desvousges also compared the average and median property sale prices in Peters
  to nearby towns with a comparable market. He notes that the housing market in both have remai
  much more stable than the US housing market through the housing market crash between2006
  2012. Further, that the general trend in average and median prices show no indication of an i
  of the discovery of PFOA on the market in Petersburgh. If anything, he states prices are higher
  than in the past relative to competing areas. He compared the increase in prices before and after
  PFOA arìnouncement, and found that Petersburgh prices increased more than the national average,
  Albany metro area and the comparable areas.

           Dr. Desvousges also compared the mean sale price between Petersburgh and the comparable
  area before and after the announcement of PFOA. using a "difference in difference" test. This is a
  tool to estimate treatment effects comparing pre- and post-treatment diffèrence in the outcome of a
  treatment group (Petersburgh before and after the announcement) and a control group (comparable
  area before and after the announcement). He found the difference in mean was not significantly
  different than zero.

          Based on the dates that PFOA contamination was first made public and subsequent news
  coverage, including a February 20,2016 New York Times report on PFOA in Hoosick Falls, which
  indicated that PFOA had also been found in the water in Petersburgh, Dr. Desvousges determined
  that March 1,2016 to be the first date property sales could be affected by the news of the discovery


                                              Page 6   of   9
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 39 of 54



   Of PFOA.

           Dr. Desvousges criticizes Dr. Zabel's conclusions, noting that thc literarture he reliecl on ir
   "far less robust and poorly developed" for determining the impact of PFOA on groundwater. He
   notes that there are no studies in the economic literature on the impact of PFOA in groundwater or
   properly values. Rather, the existing literature focuses on arsenic and benzene, both long studied b1
   the USEPA, with established limits in drinking water. He also states that the studies Dr. Zabel relies
   upon focus on surface water, not groundwater, which has different impacts on property.

           He notes that Dr. Zabel uses 2017 in his analysis, ayear "potentially impacted as the
   baseline", even though he has data going back several years which could not have been impacted by
   PFOA. Additionally, the 24 saleshe analyzed is too small a sample. Finally, that comparing mean
   values does not account for other factors, such as size of the home, the lot, the age of the house, etc.

           Defense counsel al'gues that Dr. Zabel's contamination area should not have included Berlin
   because there was no media attention regarding PFOA in that town. Further, that Dr. Zabel shoulcl
   have relied on the MLS data from Petersburgh, which indicates a positive trend in home prices as
   early as 2007 . Fufther, that Berlin is not truly comparable to petersburgh.

           Counsel also notes that Dr. Zabel's contamination area ignores the entire western half of the
  class area. Additionally, that Dr. Zabel' s analysis should have concentrated on the time period bef'ore
  February 2016 (when the contamination became public) rather than20l7 and,20l8 to formul ate an
  accurate opinion on the affect publicity had on home sales. Counsel argues that Dr. Zabel has
  admitted that his results are not "statistically significant at conventional levels" and therefore, it is
  equally possible that his results are based on chance. Finally, that any opinion hased on Corelogic
  is not generally accepted in the relevant community for drawing opinions on comparable sales within
  a market.


           In response,Dr.Zabel states that I)r. Desvousges' criticism ignores that the estimate of a 20
  percent reduction in properly values is derived from a statistical moclel of housing prices that
  explicitly controls for differences in property and housing characteristics, as well as diffèrences in
  community attributes and changes in the housing market over time. This is referred to as a hedonic
  property value model, the standard approach to measuring the impact ofenvironmental disamenities,
  which is supported by decades of research and applications in the peer-reviewed economics
  literature. Dr. Zabel notes that average sales prices in a given year reflect, among other things, the
  types of houses that sell that year. Failure to control for these diffèrences results in what is referred
  to as "composition bias." By controlling for house characteristics, a hedonic analysis is able to
  overcomc this composition bias. IIe states that all of the comparisons and opinions Dr. Desvousges
  provides regarding the irnpact of the PFOA contamination on property values are based on rn.un o,
  median sales prices and hence are subject to composition bias.
                                                                                                              ]


                                                                                                              I


          With respect to Ms. King's criticism regarding MLS versus Coret,ogi c,Dr. Zabel states that         I


  his conclusions are based on statistical analyses of these data, as opposed to opinions that might be
                                                                                                              I




                                               Page 7   of   9
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 40 of 54



   provided by a realtor or appraiser. The Corelogic data contains many property characteristics (e.g.
   lot size, square footage, baths, beds, year built), which he used to develop the hedonic property valut
   model. This is a standard source of data for such analysis. Dr. Zabcl states that his analysis diffen
   from what an appraiser would do in looking for comparable properties for purposes of estimatin¡
   the value of a particular property. A hedonic property value model compares housing transactionr
   in different areas and over time, using statistical techniques to isolate and derive estimates of thr
   influence of an event or attribute of interest - in this case, the effèct of the PFOA contamination.

           Dr. Zabel states that Berlin is included in his analysis because it is within the seven- milr
   radius of the Taconic facility and within the Little Hoosick Valley, which is what he has definecl a¡
   the contamination area. Further, he notes that in 2016,at least seven news articles and two televisior
   news stories described PFOA contamination in Berlin. Early in 2016, news stories covered Ner¡
   York State Depaftureut ofHealth and Rensselaer County testing ofprivate wells and municipal water
   in Berlin. In response to testing results, the Berlin community advocatcd for PFOA fìlters in the
   public water supply that serves the Berlin Elementary school. In the beginning of the 2016-201i
   school year, NYSDEC supplied Berlin Elementary school with water coolers for drinking. public
   pressure from the community also resulted in an agreement with NYSDEC to install a fìltratior
   system for Berlin's municipal water supply. Several additional sources reference PFOA
   contamination at the closed Berlin/Petersburgh landfill, a22.S-acre site located between the twc
   towns that was declared a potential State Superfund Site.

           With respect to the time frame of his analysis, Dr. Zabel notes that if property values were
  in fàct affected in20l6 by public knowledge of the PFOA contamination, then his estimate of a 20
  percent reduction in2017ll8 relative to 2016 understates the overall impact. As indicated in his
  expefi disclosure, the results of his hedonic analysis indicate that "prices in the contaminatecl area
  were approximately four percent lower in20l6 relative to the other towns .In20l7 and,the beginning
  of2018 that difference increased to nearly 24 percent,for anet decrease of20 percent."

          The Court finds that Frye issues with respect to methodology and principles are nor
  implicated in the instant motion, as defined by the parties' arguments, because defendant's challenge
  does not claim that the hedonic property value method ofmeasuring the impact of outside influences,
  including environmental contamination on the value of property, is "novel" or not "generally
  accepted" in the field of real estate economics. There is no dispute that this method has been
  accepted and applied for over 50 years to analyze and estimate the irnpacts of a wide variety of
  environmental and other characteristics on propefty values. Rather, the Courl has reviewecl the
  affìdavits in detail to illustrate that the parties have adduced foundationally sound but conflicting
  opinions from qualified experts. The conflicts present questions of the weigit to be accorded to the
  opinions, which requires a credibility assessment that can only be macle by the fact-fìnder. See Matter
  of State of New York v. Kenneth BB., 93 AD3d 900 (3d Dept.2012); Lopez v. Gern Gravure Co..
  Inc., 50 AD3d ll02 (2d Dept. 2008).

          In accordance with the foregoing, it is hereby



                                               Page 8   of   9
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 41 of 54



         ORDERED that the defendant's motion to preclude the te stimony of Jeffrey Zabel,Ph.D
   is DENIED

           This shall constitute the Decision and Order of the Court. This original Decision and Order
   is returned to Weitz & Luxenberg, PC, co-lead class counsel. All other supporting papers are bein6
   delivered by the Court to the Rensselaer County Clerk for filing. The signing and delivery of thii
   Decision and Order does not constitute entry or filing under CPLR 2220. Plaintiffs are not relievec
   from the applicable provisions of that rule respecting filing, entry and notice of entry.


          Dated: November 15,2019
                 Troy, New York




                                                  ATRIC
                                                Justice                 Court



   Papers Considered:

   1      Notice of Motion; Affidavit of Thomas R. Smith, with Exhibits attached; Affidavit, William
          Desvousges; Affidavit, Heather King; Taconic's Memorandum of Law in Support of Motion
          to Exclude Expert Testimony of Dr. Jeffrey E. Zabel,ph.D.
  2       Affidavit in Oppositionto Motionto Exclude Testimony, Jeffrey E.Zabel,Ph.D.; plaintiffs'
          Omnibus Memorandum of Law in Opposition to Defendant's Motion to Exclude Plaintiff's'
          Experts.
          'faconic's Omnibus Reply in Support of Its Motions to Exclude
  -)                                                                        Testimony of PlaintifTs'
          Experts; Affidavit, Jessica Kaplan, Esq., in Support of Taconic's Reply in Support of Its
          Motions to Exclude Testimony ofPlaintifß' Experts; Supplemental Affìdavit, Heather King.




                                             Page 9   of   9
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 42 of 54



                                         At an IAS Term of the Supreme Court of the State of Ner.r
                                         York, held in and for the County of Rensselaer, in the City   o1
                                         Troy, New York on the 9'h day of August 2019

   PRESENT: HON. PATRICK            J. McGRATH
                  Justice of the Supreme Court

   STATE OF NEW YORK
   SUPREME COURT COUNTY OF RENSSELAER


  JAY BURDICKO CONNIE PLOUFFE, ED\ilARD PLOUFFE,
  FRANK SEYMOUR, SUZANNE SEYMOUR, AND EMILY MARPE,
  as parcnt and natural guardian of E.B.o an infant, and
  G.Y., and infant,.IACQIIELINE MONETTE, WILLIAM SHARPE,
  EDWARD PERROTTI-SOUSIS, MARK DENUE' and
  MEGAN DUNN, individually, and on behalf of all similarly situated,

                                         Plaintiffs,

                                                                        DECISION AND ORDER
                                                                        Index No. 253835
  - against -

  TONOGA' INC. (dlbla TACONIC),

                                         Defendant.



  APPEARANCES:                   FARACI LANGE, LLP
                                 WETTZ & LUXENBERG, PC
                                 Co-Lead Class Counsel

                                 GREENBERG TRAURIG, LLP
                                 HOLLINGSV/ORTH, LLP
                                 Attorneys for the Defendant


  McGRATH, PATRICK J., J.S.C.

          This case stems from the contamination of groundwater in the Town of Petersburgh. New
  York with perfluorooctanoic acid (hereinafter "PFOA"). In a decision and order dated July 3. 2018,
  this Court granted plaintiffs'motion to certify four (4) classes. Three of those classes allege harms
  related to property damage and nuisance stemming from contamination of class members'property
  and drinking water with PFOA. The fburth class seeks the establishment of a class-wide medical
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 43 of 54



   monitoring program to provide medical surveillance to class members exposed to PFOA via th<
   municipal water supply or contaminated wells within a seven mile radius of defendant's facility
   Plaintifß assert causes of action that sound in negligence and strict liability claims related tc
   property, negligence and strict liability claims related to PFOA ingestion, private nuisance anc
   trespass.

           Defendant brings what it charccterizes as a Frye motion to preclude plaintifß' experl
   epidemiologist Dr. David Savitz from testifying concerning the casual connection between PFOA
   exposure and certain health conditions. Plaintiffs challenge this characterization, arguing that the
   motion should not be considered under a Frye analysis and at most, constitutes subject matter fol
   cross- examination or a motion in limine. Defendant has submitted a Reply.

   The Frye Test

           In determining the admissibility of expert testimony, New York follows the rule of Frye v
  United States,293 F l0l3 (1923), specifically, "that expert testimony based on scientific principles
  or procedures is admissible but only after a principle or procedure has 'gained general acceptance'
  in its specified field." See also People v Wesle),, 83 NY2d 417, 422 (199$; People v Wernick, 89
  NY2d 1ll, 115 (1996). "'[G]eneral acceptance does not necessarily mean that a majority o1'the
  scientists involved subscribe to the conclusion. Rather it means that those espousing the theory or
  opinion have ftrllowed generally accepted scientific principles and methodology in evaluating
  clinical data to reach their conclusions."' Zito v Zabarsky, 28 AD3d at 44, quoting Beck v
  Warner-Lambert Co. ,2002 NY Slip Op 40431[U], *6-7 (Sup. Ct., New York County, 2002). "The
  Ftye 'general acceptance' test is intended to protect[] juries from being misled by expert opinions that
  may be couched in formidable scientific terminology but that are based on fanciful theories." Styles
  v General Motors Corp., 20 AD3d 338 (1't Dept. 2005) (Catterson, J., concur) [internal quotation
  marks omitted].

           A Frye inquiry is directed at the basis for the expert's opinion and does not examine whether
  tlre expeft's conclusion is sound . " Frye is not concerned with the reliability of a certain experl's
  conclusions, but instead with 'whether the experts' deductions are based on principles that are
  sufficiently established to have gained general acceptance as reliable."'Nonnon v Cit), ofNew York,
  32 AD3d 91, 103 (l't Dept. 2006), quoting Marsh v Smlth,12 AD3d 307, 308 120041. Put another
  way, "[t]he court's job is not to decide who is right and who is wrong, but rather to decide whether
  or not there is sufficient scientific support for the expert's theory." Gallegos v Elite Model Mgmt.
  Corp., 195 Misc 2d223,225120031). "The appropriate question for the couft at ... a [Frye] hearing
  is the somewhat limited question of whether the proffered expert opinion properly relates existing
  data, studies or literature to the plaintiffs situation, or whether, instead, it is'connected to existing
  data only by the ipse dixit of the expert."' Marsh v Sm)¡th,12 AD3d307,312 [l't Dept. 2004) (Saxe,
  J., concur.) quoting General Elec. Co. v Joiner, 522U5 136, 146 (1997).

          Both parties cite two Court of Appeals cases concerning expert testimony in toxic tort cases.




                                               Page2of l3
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 44 of 54



            First, in Parker v Mobil Oil Corp., 7 NY3d 434 (2006), the plaintiff alleged that he
   acute myelogenus leukemia (AML) from 17 years of occupational exposure to gasoline contai
   benzene while he worked as a gas station attendant. The plaintiff intended to call causation
   without presenting evidence of the concentration level of benzene in the gasoline. The
   employed no other methodology to establish the plaintiff s benzene exposure level. The
   moved to preclude the plaintiff s experts under Frye and for summary judgment since the plaintiff--
   case would be meritless without expert testimony to establish causation. The trial court denied
   defendants' motions and the defendants appealed. The Second Department reversed the trial court'
   clecision and granted summary judgment to the defendants. The Courl of Appeals ruled that
   expefi's causation opinion must establish three elements: (1) the plaintiff s level of exposure to th
   relevant toxin; (2) general causation, such that the toxin could in fact cause the illness and that
   level of exposure would engender such illness (dose-response relationship); and (3) speoifì
   causation-the likelihood that the specific toxin did cause the plaintifls injury. Failure to satisfy
   of these elements would render an expert opinion inadmissible. However, the Court found
   experts could establish chemical exposure causation in many ways, proviclecl that whatever
   an expefi uses to establish causation are generally accepted in the scientific community. The C
   upheld the use of extrapolation methods such as differential diagnosis, mathematical rnodeling,
   qualitative reasoning for causation opinions.

            However,theCourtdidnotdecide Parker based onaFrye analysis;rathertheCourt
  the issue as one of foundation. The Court distinguished Frye challenges of new or novel
  theories fiom other reliability challenges to the admissibility of expert opinions: "The Frye inq
  is separate and distinct from the admissibility question applied to all evidence-whether there is
  proper foundation-to determine whether the accepted methods were appropriately employed in
  particular case ... The focus moves from the general reliability concerns of Frye to the specilìc:
  reliability of the procedures followed to generate the evidence profÍèred and whether they establish
  a foundation for the reception of the evidence at trial." Id at 447; see also
  Fifth Ave." LLC, 5 NY3d 1,9 (2005) (New York law does not permit the court to accept assertions
  that are "speculative or unsupported by any evidentiary foundation."). The Court in Parker noted that
  the foundation "should not include a determination of the court that such evidence is true. 'l'hat
  function should be left to the jury." Id. at425.

           The Court of Appeals found that the Second Department properly excluded the opinion o
  the plaintifl s first expert, a toxicologist and epidemiologist, because the expert failed to demonstrate
  that exposure to benzene as a component of gasoline caused the plaintiff s AML. This expert's
  citation to an epidemiological study of refinery workers was insuffrcient to establish causation.
  V/hile claiming that the plaintiffhad "far more exposure to benzene" than the refìnery workers, the
  expert did not establish the worker's exposure level or how the plaintiffexceeded it. Likewise. the
  plaintiff s second expert, amedical doctor specializing in occupational medicine and epiderniology,
  failed to back up his claims that the plaintiff frequently was exposed to excessive quantities of both
  liquid and vapor gasoline. Even though "an expert is not required to pinpoint exposure with complete
  precision," the expeft's statement could not "be characterized as a scientifrc expression of . . .
  exposure level" at all. Both experts failed to look at the plaintifls alleged exposure to benzene as


                                               Page 3   of   13
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 45 of 54



   acomponent of gasoline (as opposed to benzene either by itself or in some other compound). Ne
   expert cited to studies to establish a relationship between gasoline exposure and AML. Thus,
   opinions lacked foundation and it was right to exclude them.

           In Cornell v.360 V/. 51st St. Realt)'" LLC,22NY3d762(2014),the CourlofAppeals app
  the test established in Parker,which required an expeft's causation opinion to establish both
  causation and specific causation in complex product liability and toxic toft matters.ln Cornell,
  plaintiff sued for bodily injury she allegedly suffered from exposure to mold. She claimed the
  of the mold was construction work performed in the basement of her apartment builcling. Her
  offered the opinion that there was an "association" between the mold environment and the plaintifÏ
  symptoms, which included dizziness, headaches, rashes and respiratory problems. The Court rejecte
  plaintiff s expert's opinion, noting that it failed to satisf, the general causation and specific causatio
  requirements set out in Parker. The defendant established a prima facie case as to general causatio
  establishing generally accepted standards within the relevant community of scientists and scienti
  organizations, that exposure to mold caused disease in three ways, none of which were clairned
  the plaintiff. Similarly, the Court held that plaintiff did not establish specific causation beca
  Plaintiff s expeft had failed to make any effbrt to quantifu plaintiff s exposure to mold, or to
  the opinion of defendants' expert that the mold was present at concentrations and distribution to
  expected in a typical home.

          Defendant primarily relies on that portion of the Cornell decision wherein the Court
  that"Frye focuses on principles and methodology, but these are not entirely distinct from
  another... Thus, even though the expert is using reliable principles and methods and is extrapolati
  from reliable data, a court may exclude the expert's opinion if there is simply too great an anal¡i
  gap between the data and the opinion proffered." Cornell, supra at 780-81, quoting
  Co. v Joiner,522US 136,146 (1997). The Court noted that it had previously "expressed this
  in terms of the general foundation inquiry applicable to all evidence." Cornell, supra af 781 cil
  People v. Wesley, 83 NY2d 4I7 , 422 (1994) and Parker, sLtpra at 447 . I

  Dr. David Savitz

           David A. Savitz, Ph.D. is a Professor of Epidemiology at the School of Public Health and
  Professor of Obstetrics and Gynecology and Pediatrics at the Warren Alpert Medical School
  Brown University in Providence, Rhode Island. He is one of three epidemiologists chosen to serve
  on the C8 Science Panel to evaluate the probable causal link between exposure to PFOA and the
  development of certain diseases. He has published eleven scientific papers in the peer-reviewed
  literature regarding PFOA health effects, most focused on health effects related to pregnancy and
  children. He served as a Peer Reviewer of the June 2018 Draft Toxicological Profile fbr
  Perfluoroalkyls (a class of chemicals that includes PFOA) by the United States Department of Health
  and Human Services, Agency for Toxic Substances and Disease Registry. He chaired a scientifìc
  panel to advise the State of Michigan Science Advisory Panel on addressing the health and
  environmental concerns related to perfluoroalkyl substances (PFAS) exposure and provided a report
  entitled "Scientific Evidence and Recommendations for Managing PFAS Contalnination in


                                                Page 4   of   13
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 46 of 54



   Michigan."

           Dr. Savitz states that epidemiology is the study of the patterns and determinants of di
   in human populations, seeking an understanding of the      causes of disease in order to
   needed actions to improve the health of the public. Epidemiologists conduct and review studies
   populations firstto determine whetherthere is evidence indicative ofa statistical association
   some potentially causative agent and a human illness or condition. This typically requires
   the frequency ofdisease in a group that has relatively elevated exposure to the fiequency ofdi
   in a group that is unexposed or has a lower level of exposure. V/hen it is determined that those
   are exposed have an elevated risk of disease relative to those who are not, he conducts analyses
   make an informed judgment regarding whether it is likely that the exposure has in fact caused
   elevated risk of disease. While this cannot be proven with 100% certainty, the fìeld of epidemiolo
  has developed clear principles and methodologic tools to make a reasoned, scientifically
  judgment. By considering alternative explanations of the association, including biases and
   etror, and conducting analyses to address those alternative explanations, the case ftrr a
   interpretation can be strengthened or weakened, depending on what is found.

         He states that scientific certainty of causality is difficult to establish with any
  epidemiologists are able to make informed use of available data to address questions of causality
  By considering the body of scientific evidence and interpreting it with an appreciation of
  underlying methodologic strengths and limitations, reliable judgments can be made, including
  a causal link is more likely than not to be present.

          The C8 Health Project concerned DuPont's West Virginia Washington Works Plant in
   southwest Parkersburg, which released PFOA into the air and Ohio River from the 1950s until
  early 2000s. C8, the nalne given to perfluorooctanoic acid (PFOA), reached drinking water supplies
  by entering the groundwater and was detected in six water districts near the DuPont plant in 2002.
  A class action lawsuit brought by the communities against DuPont resulted in a Settl
  Agreement. As part of that settlement, Brookmar Inc., an independent company, was set up and
  conducted a yearlong survey (August 2005 - July 2006) called the C8 Health Project. The C8 Health
  Project gathered information through interviews and questionnaires and collected blood samples
  from about 69,000 people living near the V/ashington Vy'orks plant in West Virginia. The settlement
  also established that a group of public health scientists would assess whether or not there is a
  probable link between PFOA exposure and disease in the community. The members of the Science
  Panel were jointly selected by the lawyers for the community and DuPont. The C8 Science Panel
  consisted of Dr. Tony Fletcher of the London School of Hygiene and Tropical Medicine, Dr. Kyle
  Steenland of Emory University in Atlanta and Dr.Savitz. All were chosen because of their long
  experience in designing and carrying out environmental health studies and the view of the parties
  in the settlement that they would be able to objectively generate and evaluate the evidence.

          Dr. Savitz states that the C8 Health Project was unique in that it enabled the study of nearly
  70,000 people whose exposure to PFOA was markedly elevated in some cases and could be
  reconstructed given the well-defined source of contamination.


                                              Page5of    13
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 47 of 54



            As per the settlement, the panel was required to make a judgment regarding the evidence o.
   a causal link between PFOA and the risk of developing a disease based on health research carriec
   out in the Mid-Ohio Valley population, as well as other published scientific research. For each healtt
   problem ofconcern, the panel first generated the research results, and then in a separate activity
   evaluated all the evidence to make a judgment regarding whether or not there is a probable linl
   between PFOA exposure and that illness. The panel's interpretation and judgment regarding the
   concept of "probable link" was based on the potential for a causal influence of PFOA, taking intc
   account whether observed associations were more likely to be due to some bias or artifact versus due
   to a causal effect of PFOA. When the panel found that a causal effect was more likely to be
   responsible, even if only slightly more likely, they determined that aprobable link was present. As
   a result of the above analyses, the C8 Science Panel came to the conclusion that there was a probable
   causal link between PFOA exposure and six human diseases and conditions: kidney cancer
   testicular cancer, ulcerative colitis, thyroid disease, hypercholestolemia and pregnancy inducec
   hypertension (preeclampsia).

          Dr. Savitz notes that the C8 Science Panel was instructed to focus only on disease, not on
   changes in biomarkers that could potentially be used to predict future disease. As a result, the panel
   analyzedwhether PFOA caused the recognized condition of "hypercholesterolemia" but not whether
  it generally resulted in elevation of cholesterol levels that did not yet rise to the level required to
  diagnose hypercholesterolemia. Similarly, the C8 Science Panel did not analyze whether elevated
  liver enzymes levels or uric acid levels were associated with PFOA exposure. However, Dr. Savitz
  states that many other researchers have addressed these associations and have concluded that there
  is likely to be a causal link to these elevated biomarkers as well.

          With respect to thyroid disease, Dr. Savitz states that he determined that there is support in
  the scientific literature for a causal link between cumulative PFOA exposure and thyroid disease,
  specifically hyperthyroidism and hypothyroidism. This link is supported by the C8 Health Project,
  with some support from the analysis of National Health and Nutrition Examination Survey
  (NHANES) data. The C8 Health Project found a clear positive association of PFOA with
  hypothyroidism in men and a somewhat weaker association with hyperthyroidism in men. For
  hypothyroidism in women, there was a clear dose-response gradient, with the first indication of an
  increased risk in the third quintile of exposure which became larger in the higher exposure groups.
  For hyperthyroidism in woman, a dose-response relationship was found with an increase in incidence
  being found starting in the second quintile and continuing to rise with increasing exposure. For
  prospective cases (diagnosed after PFOA was measured), hypothyroidism among men increased
  starting in the third quintile and showed a consistently increasing risk with increasing exposure
  above that level, rising to a two-fold increased risk in the uppermost quintile.

          Dr. Savitz opines that increasing levels of PFOA are associated with increased risk of
  developing ulcerative colitis based on a series of studies conducted by the C8 Science Panel. The C8
  study indicated a "clear dose-response gradient of increasing risk with increasing cumulative
  exposure. Using a cumulative exposure measure of nanograms per milliliter (nglml), quartiles o1
  the distribution were examined and each of the upper three quartiles was compared to the lowest.


                                               Page 6   of   13
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 48 of 54



   Exposures abovel5S nglml were associated with increasing risk and continued to rise with more
   elevated exposure.

          He opines that there is consistent evidence of a strong association and dose-response
   relationship between PFOA exposure and kidney cancer. This opinion is based on three differenl
   studies all conducted as part of the C8 Science Panel research in the Ohio/West Virginia area. The
   studies consist of a geographic study by Vieira et al., an occupational study of mortality of-DuPonl
   workers by Steenland and Vy'oskie, and a cancer incidence study that combined occupational and
   community cohorts by Bany, et. al.

            He states that the epidemiological literature generated by the C8 Science Panel supports an
   association between PFOA exposure and an increased risk of developing testicular cancer. [{e relies
   on two studies that address PFOA and testicular cancer, one a geographic study in Ohio and Wesl
   Virginia, and the other the study of the combined community and occupational cohorl by thc C'8
   Science Panel. The community and occupational cohort study included32 reported incidenl cases
   of testicular cancer of which 19 were validated. Across the range of exposure, there was an increased
   risk of testicular cancer per log unit change in cumulative PFOA and across quarliles of exposure.
   Similar results were found with a 1O-year lag.

          Dr. Savitz opines that there "is rather clear and convincing evidence" that higher levels of
  PFOA are associated with higher levels of serum uric acid and that it is probable that exposure to
  PFOA is capable of causing increased uric acid levels. This is seen in the analyses of the C8 llealth
  Project parlicipants, with notable increases in average serum uric acid levels and the risk of being
  above the cut point defining hyperuricemia (significantly elevated serum uric acid) across the
  spectrum of PFOA exposure. The increase in risk was especially strong in the lower range and
  reflects somewhat of a ceiling effèct with less of an increase across the highest levels. Evidence of
  this association was conoborated in studies in children and adults in other populations.

           Dr. Savitz notes that a significant number of studies have found clear associations between
  PFOA exposure and both total and LDL cholesterol. It is his opinion based on these studies that it
  is probable that exposure to PFOA causes an increase in both total and LDL cholesterol. LJsing
  cross-sectional data from the C8 Health Project, he notes that Steenland et al. found clear evidence
  that higher levels of PFOA are associated with greater risk of hypercholesterolemia, with odds ratios
  across exposure quartiles and with a similar pattern for LDL cholesterol. In an analysis of the
  community and worker cohort developed by the C8 Science Panel, Winquist and Steenland again
  found increased risk of hypercholesterolemia when compared to the lowest quintile. An association
  with hypercholesterolemia was also found in National Health and Nutrition Examination Survey
  (NHNES) data where an increased risk of elevated levels of LDL cholesterol was also found. There
  is a strong empirical basis for concluding that higher levels of PFOA are associated with higher
  levels of total and LDL cholesterol, and that PFOA is associated with increased risk of
  hypercholesterolemia. Dr. Savitz acknowledges this is not universal across studies, some of which
  show no association with either total or LDL cholesterol or both. Again, generalizing across a large
  body of studies, he opines that the most consistent and compelling association would be with total


                                              PageT   of   13
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 49 of 54



   cholesterol in part because more studies have addressed this measure. This association is found
   adults, children and adolescents, and pregnant women with some consistency. The do
   gradient shows arapid increase in total cholesterol inthe lowerrange of PFOA exposure but
   to plateau, with little increased risk as exposure rises further, which may explain some of
   inconsistency across studies.

           He states that there is support in the scientific literature for an association between PFO
  exposure and elevation of at least some liver enzymes in the blood serum, and opines that it
  probable that exposure to PFOA is capable of causing an increase in liver enzyme levels in the
  A substantial number of studies have examined the correlation between serum levels of PFOA
  anarray of liver enzymes. Those that are most frequently studied include ALT (alanine transfèrase
  ALP (alkaline phosphatase), AST (aspartate aminotransferase), GGT (gamma gluatmyl transfèrase
  bilirubin (total and direct), and CCK (cholecystokinin). Many ofthe studies examine the entire pane
  of routincly assaycd livcr ctrzymcs and others do so selectively. Given the large number of
  ancl large number of stuclies, there are an array of results which are not entirely consistent but wi
  some patterns present. The most consistent finding is an association of PFOA with increased leve
  of ALT, observed in the C8 Science Panel research, in the National Health and Nutri
  Examination Suley, and in some of the occupational studies.

         Finally, Dr. Savitz states that there is "some evidence in the published literature f'or
  association between PFOA exposure and the incidence of preeclampsia or pregnancy induc
  hypertension." He states that the study of the C8 community showed an increased risk
  preeclampsia. He notes that another study of this population showed a weak association
  PFOA exposure and pregnancy induced hypertension. Based upon these studies, it is his opinion
  the collective opinion of the C8 Health Panel that exposure to PFOA is capable of ca
  preeclampsia and pregnancy induced hypertension.

           Dr. Savitz states that there are other health conditions which may reach the thresholcl o
  "more probably than not are related to PFOA exposure" in the future, including prostate cancer and
  ovarian cancer, as well as effects on the immune system but concedes that there is only "limited
  evidence supporting an association between PFOA exposure and risk of prostate and ovarian
  cancers" at this point. Fufther, that while it seems "plausible that there is some increase in infèctions
  in relation to PF'OA serum levels", "the research does not allow pinpointing of one type or another
  due to the varying results across studies. It is not even clear at this point whether viral or bacterial
  infections would be most likely to be affected if there is an effect."

          He opines to a reasonable degree of scientific certainty that elevated PFOA exposure
  increases the risk of the development of certain diseases and conditions referenced above. He states
  that the question of a lower limit for this effect is not resolved at present but there is evidence that
  even in the exposure ranges near the background levels, elevated risks may be present. Because
  PFOA demonstrates adverse biological effects even near "background" levels, evidence does not
  exist for establishing a level of PFOA exposure below which no negative effects can be assured.
  While it is true that evidence of increased incidence of disease for some conditions listed above were


                                               Page   I of   13
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 50 of 54



   only seen in the highest exposed groups, for other outcomes such as elevated cholesterol anc
   ulcerative colitis, increased risks were present in the near-background exposure range. Since          ¿


   dose-response relationship has emerged for a number ofthe associated illnesses, what is clear is tha
   as exposure increases above background so does risk of harm.


           Dr. Savitz states that because drinking water has only recently become a focus of attentior
   for PFOA contamination and because a testing of both public and private drinking water sources hac
   detected significant levels of PFOA in many locations across the United States, it is "highly likely'
   that more research will be done that may add to support for an association between PFOA and othel
   adverse human health effects in the future.

           Defendants seek to preclude Dr. Savitz from testifying. Defendant provides the affidavit o1
   Linda Dell, also an epidemiologist. She concludes to a reasonable degree of scientific study that the
   epidemiologic data does not support a conclusion that PFOA causes thc discascs and conditions as
   stated by Dr. Savitz, noting that the C8 studies focused on a "more probable than not" standarcl. She
   notes that of the 5 5 diseases (including 2 I cancers) or conditions studied, the C8 panel made a oomore
   probable than not" link between PFOA and six diseases or conditions.

          Defense counsel notes that the Cancer Incidence Investigation 1995-2014 conducted by the
  NYS Department of Health for the Village of Hoosick Falls in May of 2017 found no increased
  incidence of kidney or testicular cancer in the population, with fewer cases of each cancer found than
  expected. Dr. Savitz states that such information is routinely collected by the state cancer registry
  and can be used for general surveillance purposes, but is not designed to be nor is it useful fìrr
  etiologic studies of the potential effect of an environmental toxicant on diseases in the population
  because 1) there is no direct information on the levels of PFOA in the water over the period that the
  person lived there or even a basis for estimating cumulative PFOA exposure; 2) there is no
  information on other potential causes of these cancers that may need to be taken into account to
  isolate any effect of PFOA, which might mask true associations or generate spurious associations:
  3) the numbers of events for the cancers of particular interest are simply too small to be inforrnative.

          Counsel for the defendant claims that Dr. Savitz's techniques lack general acceptance in the
  scientific community, however, defendant's expert does not offer this opinion in support of the
  motion to preclude.

         In reply, Dr. Savitz notes that his approach with the C8 Panel was based upon generally
  accepted principles practiced in this field and that his opinions regarding the causal link between
  PFOA exposure and human health effects is not novel or unique but is within the mainstream of
  opinions in the field. He notes that his opinions and conclusions are also supported by the over one
  hundred articles in his bibliography as well as the June 2018 Draft Toxicological Profile ftrr
  Perfluoroalkyls which states: "The available epidemiology studies suggest links between
  perfluoroalkly exposure and several health outcomes..", listing hepatic effects, cardiovascular efTècts,
  endocrine effects, immune effects, reproductive effects and developmental effects linking PFOA
  exposure in each of these adverse health outcomes.


                                               Page 9   of   13
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 51 of 54



            Defense counsel argues that the C8 study concerned much higher levels of exposure
   have been observed in Petersburgh, and that it is "plainly contrary to generally accepted scientifi
   principles to opine that because high levels of PFOA exposure are allegedly associated with
   adverse health outcomes, those same outcomes will occur at lower levels of exposure." Again
   defendant's expert does not offer this opinion in support of the motion to preclude. Additionally. Dr
   Savitz replies that the data from the NYSDOH indicates that there were 478 people tested for PI]O
   in their blood serum. Of those tested, 398 tested above 1.86 ug/L and 80 tested at or below that
   with I testing non-detect. He notes that this is not surprising since the NYSDOH testing was
   available to anyone that wanted to be tested and was not limited to those whose drinking
   source was known to be contaminated with PFOA as was the case in the mid-Ohio Valley. S
   these 80 people fall outside the proposed class definition, Dr. Savitz states that they should not
   included in the calculation of an average level to compare to the C8 Health Project communiti
   When only considering the 398 people who meet the class definition, the mean PFOA serum
   is actually 41.98 ugll-, which is lower than Little Hocking, OH and Lubcck, WV, vcry similar
   Belpre and Tuppers Plain, OH, and higher than Mason County, WV that were part of the C8 Heal
   Project.

           Finally, defense counsel argues that Dr. Savitz should not be permitted to testify concernin
   the results of future research, specifically, that certain health conditions may be linked to PFOA
   the future.

           As recognized by the Third Deparlment, epidemiology is not novel. .l              V N
  Tech." Inc., 43 AD3d 599, 601 (3d Dept. 2007). "fN]umerous courts have held that this field
  science is the primary generally accepted methodology for demonstrating a causal relation
  a chemical compound and a set of symptoms or a disease." Nonnon v. Cit)¡ of New York,32 AD3
  9l , 104 ( 1 '1 Dept. 2006) ciling Soldo v Sandoz Pharmaceuticals Corp. ,244 F Supp 2d 434, 532 (W
  Pa2003),            lo v E.I. Du P                          854 So 2d 1264,1270 [Fla Sup Ct 2003]
  Arnold v Dow Chem. Co., 32 F Supp 2d584 (EDNY 1999) and Conde v Velsicol Chem. Corrr., 80
  F' Supp 972,1025-26 ISD Ohio 1992] affd24 F3d 809 (1994). The evidence offered by plainti
  is comprised of epidemiological data, an established and reliable scientifìc field based on
  gathering of data and the statistical analysis of the information. Ms. Dell's affidavit does not
  that Dr. Savitz's conclusions and the conclusions of the C8 Science Panel are not generally accepted
  in the fìeld of epidemiology or that his methodology in analyzing the various studies was novel
  different from the approach epidemiologists are trained to follow in reaching such conclusions.
  While she addresses general concepts ofepidemiology, she does not provide any specifìc application
  of these concepts in reaching her contrary conclusions regarding PFOA general causation or asseft
  that Dr. Savitz's opinions are in any way inconsistent with these general concepts. As noted in
  Parker, where "[t]here is no particular novel methodology at issue for which the Court needs to
  determine whether there is general acceptance. Thus, the inquiry here is more akin to whether there
  is an appropriate foundation for the experts' opinions, rather than whether the opinions are
  admissible under Frye." Parker, supra at 447. The issue before this court, therefbre, is not the
  general acceptance of epidemiology by the relevant scientific community, but rather the application
  of these accepted scientific principles.


                                             Page 10   of 13
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 52 of 54



           As the epidemiological testimony does not concem"novel science," Frye's concerns are nol
   implicated and no pretrial Frye hearing is required.

           Relying on specific lgeneral causation test set fot1.hin Parker,defense counsel argues that Dr
   Savitz should still be precluded from testifuing as his opinions only establish association rather thar
   causation. Unlike the plaintiffs in Parker and Cornell, the present plaintiffs do not allege that PFOA
   has caused any illness, so the general/specific causation test set forth in Parker is simply not
   applicable.

           Rather than seeking direct damages from manifest illness, plaintiffs are seeking medical
  monitoring as consequential damages to their ordinary negligence and property darnage claims
  Therefore, this Court's analysis shifts fromParker andCornellto Caroniav Philip Morris USA.Inc..
  22 NY3d 439,446 (2013), Abusio v Consolidated Edison Co. of N.Y. ,238 AD2d 454, 454-55 (2d
  Dept 1997) and Aske)¡ v Occidental Chem. Corp .,102 LD2d 130, 135 (4th Dept. 1984), all of which
  concerned consequential rather than direct damages. In Caronia, the Court of Appeals determined
  that New York does not recognize an independent cause of action f-or medical monitoring and
  reaffirmed well established law that "[a] threat of future harm is insufficient to impose liability
  against a defendant in a tort context" and that "the requirement that a plaintiff sustain physical harm
  before being able to recover in tort is a fundarnental principle of our state's torl system." Caronia v
  Philip Monis USA. Inc ., surpa at446, This Court has previously determined that the plaintiUì here
  have alleged the requisite injury via the accumulation of PFOA in their blood.r However, the
  Caronia Court also recognizedthatthere "is a basis in law to sustain a claim for medical monitoring
  as an element of consequential damage." Caronia v Philip Monis USA" Inc., supro aT 447, quoting
  Aske)¡ v Occidental Chem. Corp .,102 AD2d 130, 135 (4th Dept. 1984). The Askey court concluded
  that the plaintifß could recover "reasonably anticipated consequential damages," including medical
  monitoring, so long as the plaintiffs could "establish with a reasonable degree of medical certainty
  that such expenditures fwere] 'reasonably anticipated to be incurred by reason of their exposure'."
  Caronia v Philip Morris USA. Inc., supra, citing Askey, supra at 137. On the other hand,
  "[c]onsequences which are contingent, speculative, or merely possible are not properly considered
  in asceftaining damages." Askey, supra at 136-37.

          In this case, Dr. Savitz's affirmation indicates a clear dose response gradient that increases
  with PFOA exposure with respect to thyroid disease, ulcerative colitis, and kidney cancer. He f-ound
  an increase in the risk of testicular cancer and high levels of uric acid and ALT across the quartiles
  of exposure. With respect to hypercholesterolemia, Dr. Savitz finds a dose-response gradient with
  a rapid increase in total cholesterol in the lower range of PFOA exposure. With respect to these
  specific diseases and conditions, the Court finds that Dr. Savitz has established that damages are



  The Court in Baker v. St.-Gobain Performance Plastics Corp. ,232 F. Supp. 3d 233 (NDNY 2017), addressing
  very sirnilar l'ssues concerning injury and medical monitoring in a PFOA accumulation/property darnage case
  has certified its order for interlocutory appeal, noted the Second Circuit's power to certifu questions of state law
  to the New York Court of Appeals. Further, this Court's order denyingthe bulk of defendant's rnotion to
  disrniss on this basis is pending appeal in the Third Department, Appellate Division.


                                                       Page 11    of 13
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 53 of 54



   reasonably anticipated to flow from the invasion of the body by PFOA at or above backgrouncl

           Citing the C8's own study, Dr. Savitz also concludes that exposure to PFOA is capable
   causing preeclampsia and pregnancy induced hypertension. He acknowledges that a study of thi
   same population2 showed a weak association between PFOA exposure and pregnancy i
   hypertension. Defendant attacks the weight and the strength of the plaintifls contention here. w
   would certainly constitute a proper avenue of cross examination. However, this couft cannot
   a determination as to whether "such evidence is true. That function should be left to the jury." Parker
   supra at 425. Plaintifß' expert is properly subject to cross-examination, and the substance of
   opinions is a subject for questioning. However, these issues go to credibility and to the weight to
   given to the evidence.

              Additionally, according to Dr. Savitz's own affidavit, there is only limited
   supporting an association bctwccn PFOA cxposure and risk ofprostate, ovarian cancers and
   on the immune system at this point. Therefore, plaintiff has not established that moni
   expenditures are reasonably anticipated to be incurred based on plaintiffs' exposure at this time, and
   as such, this testimony is precluded.

           Finally, whether expert testimony is novel or not, atrial court always has the duty to rule on
  the adrnissibility of evidence to cletermine its relevance. In this case, Dr. Savitz opines that other
  health conditions may in the future be established as probably causally linked to PFOA exposLrre.
  As noted above, a defendant may be liable for "reasonably anticipated" consequential damages.
  Consequences which are contingent, speculative, or merely possible are not properly considered
  asceftaining damages. The Court agrees with defendant that speculation regarding the future o
  PFOA research is not relevant to any present cause of action at this time, and as such, this
  is precluded.

              In accordance with the foregoing, it is hereby

              ORDBRED that the defendant's motion to preclude Dr. David Savitz frorn testifying
  concerning an association between PFOA exposure and the risk of prostate cancer, ovarian canoer
  and effects on the immune system is GRANTED; and it is further

          ORDERED that the defendant's motion to preclude Dr. David Savitz fiom testifying as to
  health conditions that may in the future be established as probably causally linked to PFOA exposure
  is GRANTED; and it is further

          ORDERED that the balance of defendant's motion to preclude the testimony of Dr. David
  Savitz is DENIED.

             This shall constitute the Decision and Order of the Court. This original Decision and Order


  2
      See #16 in the bibliography attached to Dr. Savitz's affidavit.


                                                       Page 12    of l3
Case 1:16-cv-00917-LEK-DJS Document 146-6 Filed 04/06/20 Page 54 of 54



   is returned to Weitz& Luxenberg, PC, co-lead class counsel. All other supporting papers are bein¡
   delivered by the Court to the Rensselaer County Clerk for filing. The signing and delivery of thir
   Decision and Order does not constitute entry or filing under CPLR 2220. Plaintiffs are not relieve<
   from the applicable provisions of that rule respecting filing, entry and notice of entry.

   Dated: November 15, 2019
          Troy, New York


                                                    TRI             RATH
                                                           of           ourt




   Papers Considered:
   L      Notice of Motion; Affrdavit of Thomas R. Smith, with Exhibits attached; Afflrdavit, Lindz
          Dell; Taconic's Memorandum of Law in Support of Motion to Exclude Expert Testirnony ol
          Drs. Alan Ducatman, Donald Sloane Shepard and Donald R. Brandt.

   2.     Affidavit, David A. Savitz, Ph.D., Plaintiffs'Omnibus Memorandum of Law in Oppositior
          to Defendant's Motion to Exclude Plaintiffs'Experts.
   3.     Taconic's Omnibus Reply in Support of Its Motions to Exclude Testimony of Plaintifls'
          Experts; Affidavit, Jessica Kaplan, Esq., in Support of Taconic's Reply in Support of lts
          Motions to Exclude Testimony of Plaintifß' Expefts.




                                            Page 13   of   13
